OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21558 Pioneer Short Term Income Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: August 31 Date of reporting period: November 30, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Short Term Income Fund Schedule of Investments 11/28/14 (unaudited) Principal Amount ($) Floating Rate (b) (unaudited) Value PREFERRED STOCKS - 0.1% Insurance - 0.1% Reinsurance - 0.1% Pangaea Re., 7/1/18 (Cat Bond) (d) $ Total Insurance $ TOTAL PREFERRED STOCKS (Cost $702,100) $ ASSET BACKED SECURITIES - 16.1% 321 Henderson Receivables I LLC, Floating Rate Note, 6/15/41 (144A) $ Accredited Mortgage Loan Trust 2005-2, Floating Rate Note, 7/25/35 ACE Securities Corp. Manufactured Housing Trust Series 2003-MH1, Floating Rate Note, 8/15/30 (144A) Aegis Asset Backed Securities Trust 2005-5, Floating Rate Note, 12/25/35 Aegis Asset Backed Securities Trust Mortgage Pass- Through Ctfs Series 2004-3, Floating Rate Note, 9/25/34 Aegis Asset Backed Securities Trust Mortgage Pass- Through Ctfs Series 2004-3, Floating Rate Note, 9/25/34 Aegis Asset Backed Securities Trust Mortgage Pass-Through Ctfs Ser 2005-4, Floating Rate Note, 10/25/35 Ally Auto Receivables Trust 2010-5, 2.45%, 6/15/16 (144A) Ally Auto Receivables Trust 2014-SN1, Floating Rate Note, 10/20/16 Alterna Funding I LLC, 1.639%, 2/15/21 (144A) American Credit Acceptance Receivables Trust 2013-1, 1.45%, 4/16/18 (144A) American Credit Acceptance Receivables Trust 2013-2, 1.32%, 2/15/17 (144A) American Credit Acceptance Receivables Trust 2014-1, 1.14%, 3/12/18 (144A) American Credit Acceptance Receivables Trust 2014-2, 0.99%, 10/10/17 (144A) American Credit Acceptance Receivables Trust 2014-3, 0.99%, 8/10/18 (144A) American Credit Acceptance Receivables Trust, 1.64%, 11/15/16 (144A) American Express Credit Account Secured Note Trust 2012-4, Floating Rate Note, 5/15/20 (144A) AmeriCredit Automobile Receivables Trust 2010-4, 6.4%, 4/9/18 (144A) AmeriCredit Automobile Receivables Trust 2011-3, 4.04%, 7/10/17 AmeriCredit Automobile Receivables Trust 2011-5, 2.45%, 12/8/16 AmeriCredit Automobile Receivables Trust 2012-4, 3.82%, 2/10/20 (144A) AmeriCredit Automobile Receivables Trust 2013-1, 1.57%, 1/8/19 AmeriCredit Automobile Receivables Trust 2013-4, 0.74%, 11/8/16 AmeriCredit Automobile Receivables Trust 2013-4, 3.31%, 10/8/19 AmeriCredit Automobile Receivables Trust 2014-2, Floating Rate Note, 10/10/17 Ameriquest Mortgage Securities, Inc., Asset Backed Pass-Through Ctfs Series 2005-R11, Floating Rate Note, 1/25/36 Ameriquest Mortgage Securities, Inc., Asset-Backed Pass-Through Ctfs Series 03-AR3, Floating Rate Note, 6/25/33 Ameriquest Mortgage Securities, Inc., Asset-Backed Pass-Through Ctfs Series 2005-R1, Floating Rate Note, 3/25/35 Ameriquest Mortgage Securities, Inc., Asset-Backed Pass-Through Ctfs Series 2005-R6, Floating Rate Note, 8/25/35 Ameriquest Mortgage Securities, Inc., Asset-Backed Pass-Through Ctfs Series 2005-R9, 4.627277%, 11/25/35 (Step) AMRESCO Residential Securities Corp Mortgage Loan Trust 1997-3, Floating Rate Note, 9/25/27 ARI Fleet Lease Trust 2012-A, Floating Rate Note, 3/15/20 (144A) Ascentium Equipment Receivables 2012-1 LLC, 1.83%, 9/15/19 (144A) Ascentium Equipment Receivables 2014-1 LLC, 1.04%, 1/10/17 (144A) Ascentium Equipment Receivables 2014-1 LLC, 3.1%, 6/10/21 (144A) Asset Backed Securities Corp Home Equity Loan Trust Series 2003-HE1, Floating Rate Note, 1/15/33 Asset Backed Securities Corp Home Equity Loan Trust Series 2004-HE6, Floating Rate Note, 9/25/34 Asset Backed Securities Corp Home Equity Loan Trust Series 2005-HE3, Floating Rate Note, 4/25/35 Asset Backed Securities Corp Home Equity Loan Trust Series AEG 2006-HE1, Floating Rate Note, 1/25/36 AXIS Equipment Finance Receivables II LLC, 3.81%, 12/20/16 AXIS Equipment Finance Receivables II LLC, 4.94%, 7/20/18 (144A) Barclays Dryrock Issuance Trust, Floating Rate Note, 3/16/20 Bayview Financial Acquisition Trust, Floating Rate Note, 5/28/44 Bayview Financial Asset Trust 2003-A, Floating Rate Note, 2/25/33 (144A) Bayview Financial Mortgage Pass-Through Trust 2005-C, Floating Rate Note, 6/28/44 Bayview Financial Mortgage Pass-Through Trust 2006-A, Floating Rate Note, 2/28/41 Bayview Financial Mortgage Pass-Through Trust 2006-B, Floating Rate Note, 4/28/36 Bayview Financial Mortgage Pass-Through Trust 2006-B, Floating Rate Note, 4/28/36 Bayview Financial Mortgage Pass-Through Trust Series 2005-B, Floating Rate Note, 4/28/39 Bayview Opportunity Master Fund Trust IIIa 2014-12RPL, 3.6225%, 7/28/19 (Step) (144A) BCMSC Trust 1998-A, 6.65%, 4/15/28 Bear Stearns Asset Backed Securities I Trust 2005-FR1, Floating Rate Note, 6/25/35 Bear Stearns Asset Backed Securities I Trust 2005-HE6, Floating Rate Note, 6/25/35 Bear Stearns Asset Backed Securities Trust 2004-2, Floating Rate Note, 8/25/34 Bear Stearns Asset Backed Securities Trust 2006-SD2, Floating Rate Note, 6/25/36 Bear Stearns Asset Backed Securities Trust, Floating Rate Note, 2/25/35 Bear Stearns Structured Products Trust 2007-EMX1, Floating Rate Note, 3/25/37 (144A) Bush Truck Leasing LLC, 5.0%, 9/25/18 (144A) California Republic Auto Receivables Trust 2012-1, 1.18%, 8/15/17 (144A) Capital Auto Receivables Asset Trust 2013-3, Floating Rate Note, 11/20/15 Capital Auto Receivables Asset Trust/ Ally, 1.74%, 10/22/18 Capital Auto Receivables Asset Trust/ Ally, 2.19%, 9/20/21 Capital One Multi-Asset Execution Trust, Floating Rate Note, 2/15/19 CarMax Auto Owner Trust 2012-1, 0.89%, 9/15/16 CarMax Auto Owner Trust 2013-3, 2.15%, 5/15/19 Carrington Mortgage Loan Trust Series 2005-NC1, Floating Rate Note, 2/26/35 Carrington Mortgage Loan Trust Series 2006-OPT1, Floating Rate Note, 12/25/35 CDC Mortgage Capital Trust 2002-HE1, Floating Rate Note, 1/25/33 Centerpoint Energy Transition Bond Co. II LLC, 5.17%, 8/1/19 Centex Home Equity Loan Trust 2005-B, 4.893%, 3/25/33 (Step) Chase Funding Trust Series 2003-3, Floating Rate Note, 4/25/33 Chase Funding Trust Series 2003-6, 4.277%, 11/27/34 (Step) Chase Issuance Trust, 0.59%, 8/15/17 Chase Issuance Trust, Floating Rate Note, 4/16/18 Chase Issuance Trust, Floating Rate Note, 8/15/17 Chesapeake Funding LLC, Floating Rate Note, 3/7/26 Chesapeake Funding LLC, Floating Rate Note, 5/7/24 (144A) Chesapeake Funding LLC, Floating Rate Note, 5/7/24 (144A) Citibank Credit Card Issuance Trust, 4.85%, 3/10/17 Citibank Credit Card Issuance Trust, 5.1%, 11/20/17 Citibank Credit Card Issuance Trust, Floating Rate Note, 4/24/17 Citigroup Mortgage Loan Trust 2006-SHL1, Floating Rate Note, 11/25/46 (144A) Citigroup Mortgage Loan Trust, Inc., Floating Rate Note, 11/25/34 Citigroup Mortgage Loan Trust, Inc., Floating Rate Note, 5/25/35 (144A) CNH Equipment Trust 2012-C, 0.57%, 12/15/17 CNH Equipment Trust 2013-A, 0.69%, 6/15/18 CNH Wholesale Master Note Trust, Floating Rate Note, 8/15/19 (144A) Colony American Homes 2014-2, Floating Rate Note, 7/19/31 (144A) Conseco Finance Corp., 7.55%, 4/15/32 (Step) Conseco Finance Home Equity Loan Trust 2002-C, Floating Rate Note, 4/15/32 Countrywide Asset-Backed Certificates, Floating Rate Note, 1/25/36 Countrywide Asset-Backed Certificates, Floating Rate Note, 10/25/34 Countrywide Asset-Backed Certificates, Floating Rate Note, 11/25/35 Countrywide Asset-Backed Certificates, Floating Rate Note, 12/25/35 Countrywide Asset-Backed Certificates, Floating Rate Note, 3/25/35 Countrywide Asset-Backed Certificates, Floating Rate Note, 5/25/35 Countrywide Asset-Backed Certificates, Floating Rate Note, 6/25/33 (144A) Countrywide Asset-Backed Certificates, Floating Rate Note, 9/25/34 (144A) CPS Auto Receivables Trust 2013-A, 1.89%, 6/15/20 (144A) CPS Auto Receivables Trust 2013-B, 1.82%, 9/15/20 (144A) CPS Auto Receivables Trust 2014-A, 1.21%, 8/15/18 Credit Acceptance Auto Loan Trust 2012-2, 1.52%, 3/16/20 (144A) Credit Acceptance Auto Loan Trust 2013-2, 1.5%, 4/15/21 (144A) Credit Acceptance Auto Loan Trust 2014-2, 2.67%, 9/15/22 (144A) Cronos Containers Program I, Ltd., 3.81%, 9/18/27 (144A) CWABS Asset-Backed Certificates Trust 2005-1, Floating Rate Note, 2/25/33 CWABS Asset-Backed Certificates Trust 2005-1, Floating Rate Note, 6/25/35 CWABS Inc Asset-Backed Certificates Trust 2004-6, Floating Rate Note, 11/25/34 CWABS Inc Asset-Backed Certificates Trust 2004-6, Floating Rate Note, 11/25/34 Dell Equipment Finance Trust 2014-1, 2.68%, 6/22/20 (144A) Diamond Resorts Owner Trust 2013-2, 2.62%, 5/20/26 (144A) Direct Capital Funding V LLC, 1.673%, 12/20/17 (144A) Direct Capital Funding V LLC, 4.83%, 11/20/20 (144A) Discover Card Execution Note Trust, 0.81%, 8/15/17 Discover Card Execution Note Trust, Floating Rate Note, 10/15/18 Drug Royalty II LP 2, Floating Rate Note, 7/15/23 (144A) DT Auto Owner Trust 2013-1, 1.67%, 2/15/19 (144A) Ellington Loan Acquisition Trust 2007-1, Floating Rate Note, 5/26/37 (144A) Encore Credit Receivables Trust 2005-3, Floating Rate Note, 10/25/35 Equity One Mortgage Pass-Through Trust 2003-1, Floating Rate Note, 8/25/33 Equity One Mortgage Pass-Through Trust 2004-1, Floating Rate Note, 4/25/34 Equity One Mortgage Pass-Through Trust 2004-2, Floating Rate Note, 7/25/34 Equity One Mortgage Pass-Through Trust 2004-3, Floating Rate Note, 7/25/34 Exeter Automobile Receivables Trust 2014-2, 1.06%, 8/15/18 Fannie Mae Connecticut Avenue Securities, Floating Rate Note, 10/25/23 Federal Home Loan Banks, 2.9%, 4/20/17 FHLMC Structured Pass Through Securities, Floating Rate Note, 12/25/29 Fieldstone Mortgage Investment Trust Series 2005-1, Floating Rate Note, 3/25/35 First Franklin Mortgage Loan Trust 2002-FFA, Floating Rate Note, 9/25/32 First Franklin Mortgage Loan Trust 2003-FFC, Floating Rate Note, 11/25/32 First Franklin Mortgage Loan Trust 2005-FFH3, Floating Rate Note, 9/25/35 First Investors Auto Owner Trust 2012-2, 1.47%, 5/15/18 (144A) First Investors Auto Owner Trust 2013-1, 1.81%, 10/15/18 (144A) First Investors Auto Owner Trust 2013-1, 2.02%, 1/15/19 (144A) First Investors Auto Owner Trust 2013-2, 1.23%, 3/15/19 (144A) First Investors Auto Owner Trust 2013-3, 2.32%, 10/15/19 (144A) First Investors Auto Owner Trust 2014-2, 0.86%, 8/15/18 (144A) First NLC Trust 2005-2, Floating Rate Note, 9/25/35 Flagstar Home Equity Loan Trust 2005-1, Floating Rate Note, 6/25/18 (144A) Ford Credit Auto Owner Trust 2013-C, 0.55%, 4/15/16 Ford Credit Auto Owner Trust 2013-D, 1.54%, 3/15/19 Ford Credit Auto Owner Trust 2014-A, 0.48%, 11/15/16 Ford Credit Auto Owner Trust, 2.27%, 1/15/17 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 11/25/23 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 8/25/24 GE Business Loan Trust 2003-2 REMICS, Floating Rate Note, 11/15/31 (144A) GE Business Loan Trust 2004-1, Floating Rate Note, 5/15/32 (144A) GE Business Loan Trust 2006-2, Floating Rate Note, 11/15/34 (144A) GE Dealer Floorplan Master Note Trust, Floating Rate Note, 10/20/17 GE Dealer Floorplan Master Note Trust, Floating Rate Note, 4/20/18 GE Equipment Small Ticket LLC Series 2013-1, 0.73%, 1/25/16 (144A) GE Equipment Transportation LLC Series 2013-1, 0.5%, 11/24/15 GE Equipment Transportation LLC Series 2013-2, 0.61%, 6/24/16 GLC Trust 2013-1, 3.0%, 7/15/21 (144A) Global Container Assets 2013-1, Ltd., 2.2%, 11/5/28 (144A) GMAT 2013-1 Trust, 3.9669%, 8/25/53 (Step) Gracechurch Card Funding Plc, Floating Rate Note, 5/15/19 (144A) Gracechurch Card Funding Plc, Floating Rate Note, 6/15/17 (144A) GreenPoint Mortgage Funding Trust 2005-HE1, Floating Rate Note, 9/25/34 GSAA Home Equity Trust 2005-11, Floating Rate Note, 10/25/35 GSAA Trust, Floating Rate Note, 6/25/35 GSAA Trust, Floating Rate Note, 6/25/35 GSAMP Trust 2005-HE1, Floating Rate Note, 12/25/34 GSAMP Trust 2006-SEA1, Floating Rate Note, 5/25/36 (144A) GSRPM Mortgage Loan Trust 2003-2, Floating Rate Note, 6/25/33 GSRPM Mortgage Loan Trust 2006-1, Floating Rate Note, 3/25/35 (144A) GSRPM Mortgage Loan Trust 2006-2, Floating Rate Note, 9/25/36 (144A) Hercules Capital Funding Trust 2012-1, 3.32%, 12/16/17 (144A) Hertz Fleet Lease Funding LP, Floating Rate Note, 4/10/28 (144A) Hilton Grand Vacations Trust 2014-A, 2.07%, 11/25/26 (144A) HLSS Servicer Advance Receivables Trust, 1.2437%, 1/17/45 (e) HLSS Servicer Advance Receivables Trust, 1.4953%, 1/16/46 (144A) HLSS Servicer Advance Receivables Trust, 1.7436%, 1/16/46 (144A) HLSS Servicer Advance Receivables Trust, 4.94%, 10/15/45 (144A) Home Equity Asset Trust 2005-3, Floating Rate Note, 8/25/35 Home Equity Asset Trust 2006-4, Floating Rate Note, 8/25/36 Home Equity Asset Trust 2006-8, Floating Rate Note, 3/25/37 Home Equity Mortgage Trust 2005-2, Floating Rate Note, 7/25/35 Home Equity Mortgage Trust, 5.821%, 4/25/35 (Step) Home Loan Trust 2003-HI1, 5.77%, 4/25/28 (Step) HomeBanc Mortgage Trust 2005-2, Floating Rate Note, 5/25/25 Homestar Mortgage Acceptance Corp., Floating Rate Note, 1/25/35 Honda Auto Receivables 2012-2 Owner Trust, 0.7%, 2/16/16 Honda Auto Receivables 2013-2 Owner Trust, 0.53%, 2/16/17 Horizon Funding Trust 2013-1, 3.0%, 5/15/18 (144A) HSBC Home Equity Loan Trust USA 2006-3, Floating Rate Note, 3/20/36 HSI Asset Securitization Corp. Trust 2006-OPT1, Floating Rate Note, 12/25/35 Hyundai Auto Receivables Trust 2014-B, 2.1%, 11/15/19 Hyundai Capital Auto Funding VIII, Ltd., Floating Rate Note, 9/20/16 (144A) Invitation Homes 2014-SFR2 Trust, Floating Rate Note, 9/18/31 (144A) Irwin Home Equity Loan Trust 2005-1, 5.32%, 6/25/35 (Step) Irwin Whole Loan Home Equity Trust 2003-C, Floating Rate Note, 6/25/28 Irwin Whole Loan Home Equity Trust 2003-C, Floating Rate Note, 6/25/28 Irwin Whole Loan Home Equity Trust 2003-D, Floating Rate Note, 11/25/28 Irwin Whole Loan Home Equity Trust 2005-B, Floating Rate Note, 12/25/29 IXIS Real Estate Capital Trust 2005-HE4, Floating Rate Note, 2/25/36 JP Morgan Mortgage Acquisition Trust 2006-ACC1, Floating Rate Note, 5/25/36 Leaf Receivables Funding 8 LLC, 1.55%, 11/15/17 (144A) Leaf Receivables Funding 8 LLC, 2.67%, 9/15/20 (144A) Lehman ABS Manufactured Housing Contract Trust 2002-A, Floating Rate Note, 6/15/33 Lehman Brothers Small Balance Commercial, Floating Rate Note, 2/25/30 (144A) Madison Avenue Manufactured Housing Contract Trust 2002-A, Floating Rate Note, 3/25/32 Marriott Vacation Club Owner Trust 2012-1, 3.5%, 5/20/30 (144A) Mastr Asset Backed Securities Trust 2005-WF1, Floating Rate Note, 6/25/35 Mastr Asset Backed Securities Trust 2005-WMC1, Floating Rate Note, 3/25/35 Mastr Asset Backed Securities Trust 2006-AB1 REMICS, Floating Rate Note, 2/25/36 Mastr Asset Backed Securities Trust 2006-NC1, Floating Rate Note, 1/25/36 Mastr Specialized Loan Trust, Floating Rate Note, 1/25/36 (144A) Morgan Stanley ABS Capital I Inc Trust 2004-SD3, Floating Rate Note, 6/25/34 (144A) Morgan Stanley ABS Capital I Inc Trust 2005-WMC5, Floating Rate Note, 6/25/35 Morgan Stanley ABS Capital I, Inc. Trust 2005-NC2, Floating Rate Note, 3/25/35 Morgan Stanley Home Equity Loan Trust 2005-4, Floating Rate Note, 9/25/35 Motor 2013-1 Plc, Floating Rate Note, 2/25/21 (144A) MVW Owner Trust 2014-1, 2.7%, 9/20/31 (144A) Nations Equipment Finance Funding II LLC, 3.276%, 1/22/19 (144A) Nationstar Agency Advance Funding Trust 2013-T1A, 0.997%, 2/15/45 (144A) Navistar Financial Dealer Note Master Trust, Floating Rate Note, 1/25/18 (144A) Navitas Equipment Receivables LLC 2013-1, 3.63%, 2/15/17 NCF Dealer Floorplan Master Trust, Floating Rate Note, 10/20/20 (144A) New Century Home Equity Loan Trust 2005-1, Floating Rate Note, 3/25/35 Nissan Auto Lease Trust 2013-B, Floating Rate Note, 1/15/16 NovaStar Mortgage Funding Trust Series 2004-3, Floating Rate Note, 12/25/34 NovaStar Mortgage Funding Trust Series 2004-4, Floating Rate Note, 3/25/35 NovaStar Mortgage Funding Trust Series 2004-4, Floating Rate Note, 3/25/35 Oak Hill Advisors Residential Loan Trust 2014-NPL1, 2.8828%, 5/25/54 (Step) (144A) Option One Mortgage Loan Trust 2005-4 Asset-Backed Certificates Series 2005-4, Floating Rate Note, 11/25/35 Option One Woodbridge Loan Trust 2002-1, Floating Rate Note, 3/25/32 (144A) Orange Lake Timeshare Trust 2012-A, 4.87%, 3/10/27 (144A) Origen Manufactured Housing Contract Trust 2004-A, Floating Rate Note, 1/15/35 Origen Manufactured Housing Contract Trust 2004-B, Floating Rate Note, 11/15/35 Origen Manufactured Housing Contract Trust 2005-A, Floating Rate Note, 6/15/36 Oscar US Funding Trust 2014-1, 1.0%, 8/15/17 (144A) Park Place Securities Inc Asset-Backed Pass-Through Certificates Series 2004-MHQ, Floating Rate Note, 12/25/34 Park Place Securities, Inc. Asset-Backed Pass-Through Certificates Series 2004-WCW2, Floating Rate Note, 10/25/34 Park Place Securities, Inc. Asset-Backed Pass-Through Certificates Series 2005-WHQ4, Floating Rate Note, 9/25/35 People's Choice Home Loan Securities Trust Series 2005-3, Floating Rate Note, 8/25/35 PFS Financing Corp., Floating Rate Note, 2/15/19 (144A) PFS Tax Lien Trust 2014-1, 1.44%, 5/15/29 Popular ABS Mortgage Pass-Through Trust 2004-4, 5.181%, 9/25/34 (Step) Progreso Receivables Funding I LLC, 4.0%, 7/9/18 (144A) Progreso Receivables Funding II LLC, 3.5%, 7/8/19 (144A) Progress Residential 2014-SFR1 Trust, Floating Rate Note, 10/17/31 (144A) Quest Trust REMICS, Floating Rate Note, 3/25/34 (144A) RAAC Series 2005-RP1 Trust, Floating Rate Note, 7/25/37 (144A) RAAC Series 2005-RP2 Trust, Floating Rate Note, 6/25/35 (144A) RAAC Series 2006-RP2 Trust, Floating Rate Note, 2/25/37 (144A) RAMP Series 2003-RS9 Trust, Floating Rate Note, 10/25/33 RAMP Series 2004-RS11 Trust, Floating Rate Note, 11/25/34 RAMP Series 2005-RS6 Trust, Floating Rate Note, 6/25/35 RASC Series 2005-EMX2 Trust, Floating Rate Note, 7/25/35 RFSC Series 2004-RP1 Trust, Floating Rate Note, 11/25/42 (144A) Santander Drive Auto Receivables Trust 2011-2, 3.28%, 6/15/16 Santander Drive Auto Receivables Trust 2012-5, 2.7%, 8/15/18 SASCO Mortgage Loan Trust 2005-GEL1, Floating Rate Note, 12/25/34 SASCO Mortgage Loan Trust 2005-GEL2, Floating Rate Note, 4/25/35 SASCO Mortgage Pass-Through Certificates Series 2004-S4, Floating Rate Note, 12/25/34 Saxon Asset Securities Trust 2005-3, Floating Rate Note, 11/25/35 Saxon Asset Securities Trust 2005-4, Floating Rate Note, 11/25/37 SBI Home Equity Loan Trust 2006-1, Floating Rate Note, 8/25/36 (144A) Sierra Timeshare 2012-2 Receivables Funding LLC, 2.38%, 3/20/29 (144A) Sierra Timeshare 2012-3 Receivables Funding LLC, 1.87%, 8/20/29 (144A) Sierra Timeshare 2013-1 Receivables Funding LLC, 2.39%, 11/20/29 (144A) Sierra Timeshare 2013-2 Receivables Funding LLC, 2.92%, 11/20/25 (144A) Sierra Timeshare 2013-2 Receivables Funding LLC, 4.75%, 11/20/25 (144A) Silver Bay Realty 2014-1 Trust, Floating Rate Note, 9/18/31 (144A) SLM Student Loan Trust 2004-10, Floating Rate Note, 4/27/26 (144A) SMART Trust/Australia, Floating Rate Note, 1/17/17 SMART Trust/Australia, Floating Rate Note, 8/15/16 SNAAC Auto Receivables Trust 2013-1, 1.14%, 7/16/18 (144A) SNAAC Auto Receivables Trust, 4.38%, 6/15/17 (144A) Soundview Home Loan Trust 2005-3, Floating Rate Note, 6/25/35 Soundview Home Loan Trust 2005-OPT4, Floating Rate Note, 12/25/35 Southern Pacific Secured Asset Corp., Floating Rate Note, 3/25/28 Specialty Underwriting & Residential Finance Trust Series 2006-BC1, Floating Rate Note, 12/25/36 SpringCastle America Funding LLC, 2.7%, 5/25/23 Springleaf Funding Trust 2013-A, 2.58%, 9/15/21 (144A) Springleaf Funding Trust 2014-A, 2.41%, 12/15/22 (144A) Stanwich Mortgage Loan Trust, 2.9814%, 2/16/43 (144A) STORE Master Funding LLC, 5.77%, 8/20/42 (144A) Structured Asset Investment Loan Trust 2005-6, Floating Rate Note, 7/25/35 Structured Asset Securities Corp. Mortgage Loan Trust 2005-WF4, Floating Rate Note, 11/25/35 Sunset Mortgage Loan Co 2014-NPL2 LLC, 3.721%, 11/16/44 (Step) (144A) SVO 2012-A VOI Mortgage LLC, 2.0%, 9/20/29 (144A) Synchrony Credit Card Master Note Trust, 1.03%, 1/15/18 TAL Advantage V LLC, 1.7%, 5/20/39 (144A) Terwin Mortgage Trust Series TMTS 2003-8HE, Floating Rate Note, 12/25/34 Terwin Mortgage Trust Series TMTS 2005-10HE, Floating Rate Note, 6/25/36 Terwin Mortgage Trust Series TMTS 2005-14HE, 4.8492%, 8/25/36 (Step) Trade MAPS 1, Ltd., Floating Rate Note, 12/10/18 (144A) Trafigura Securitisation Finance Plc, Floating Rate Note, 10/15/15 (144A) Trafigura Securitisation Finance Plc, Floating Rate Note, 4/16/18 (144A) United Auto Credit Securitization Trust 2012-1, 3.12%, 3/15/18 (144A) United Auto Credit Securitization Trust 2014-1, 2.38%, 10/15/18 (144A) Velocity Commercial Capital Loan Trust 2014-1, Floating Rate Note, 9/25/44 (144A) Volvo Financial Equipment LLC Series 2013-1, 0.74%, 3/15/17 (144A) Volvo Financial Equipment LLC Series 2014-1, 0.54%, 11/15/16 (144A) Wachovia Mortgage Loan Trust Series 2005-WMC1, Floating Rate Note, 10/25/35 Wells Fargo Home Equity Asset-Backed Securities 2005-3 Trust, Floating Rate Note, 12/25/35 Westgate Resorts 2012-A LLC, 2.25%, 8/20/25 (144A) Westgate Resorts 2012-A LLC, 3.75%, 8/20/25 (144A) Westgate Resorts LLC, 2.5%, 3/20/25 (144A) Westlake Automobile Receivables Trust 2013-1, 1.12%, 1/15/18 (144A) World Financial Network Credit Card Master Trust, Floating Rate Note, 12/16/19 (Cost $120,730,873) $ COLLATERALIZED MORTGAGE OBLIGATIONS - 39.7% A10 Securitization 2013-1 LLC, 2.4%, 11/17/25 (144A) $ A10 Term Asset Financing 2013-2 LLC, 2.62%, 11/15/27 (144A) ACA CLO 2006-2, Ltd., Floating Rate Note, 1/20/21 (144A) ACAS CLO 2007-1, Ltd., Floating Rate Note, 4/20/21 ACIS CLO 2014-4, Ltd., Floating Rate Note, 5/1/26 (144A) ACRE Commercial Mortgage Trust 2014-FL2, Floating Rate Note, 8/15/31 (144A) Adjustable Rate Mortgage Trust 2005-2, Floating Rate Note, 6/25/35 Adjustable Rate Mortgage Trust 2005-5, Floating Rate Note, 9/25/35 Alternative Loan Trust 2003-14T1, Floating Rate Note, 8/25/18 Alternative Loan Trust 2003-J1, 4.75%, 10/25/33 Alternative Loan Trust 2004-4CB, 4.25%, 4/25/34 Alternative Loan Trust 2004-6CB, Floating Rate Note, 4/25/34 American Home Mortgage Investment Trust 2004-3, 5.01%, 10/25/34 (Step) American Home Mortgage Investment Trust 2005-1, Floating Rate Note, 6/25/45 American Homes 4 Rent 2014-SFR1, Floating Rate Note, 6/17/31 ASG Resecuritization Trust 2010-3, Floating Rate Note, 12/29/45 (144A) BAMLL Commercial Mortgage Securities Trust 2014-ICTS, Floating Rate Note, 6/15/28 (144A) (e) Banc of America Alternative Loan Trust 2003-10, Floating Rate Note, 12/25/33 Banc of America Alternative Loan Trust 2004-2, 5.5%, 3/25/19 Banc of America Alternative Loan Trust 2004-4, 5.25%, 5/25/19 Banc of America Commercial Mortgage Trust 2006-1, Floating Rate Note, 9/10/45 Banc of America Commercial Mortgage Trust 2006-1, Floating Rate Note, 9/10/45 Banc of America Commercial Mortgage Trust 2006-1, Floating Rate Note, 9/10/45 Banc of America Commercial Mortgage Trust 2006-4 REMICS, 5.634%, 7/10/46 Banc of America Funding 2003-3 Trust, 5.5%, 10/25/33 Banc of America Funding 2004-B Trust, Floating Rate Note, 12/20/34 Banc of America Merrill Lynch Commercial Mortgage, Inc. REMICS, Floating Rate Note, 7/10/43 Banc of America Merrill Lynch Commercial Mortgage, Inc., 4.933%, 7/10/45 Banc of America Merrill Lynch Commercial Mortgage, Inc., Floating Rate Note, 10/10/45 Banc of America Merrill Lynch Commercial Mortgage, Inc., Floating Rate Note, 9/10/47 Banc of America Mortgage 2003-F Trust, Floating Rate Note, 7/25/33 Banc of America Mortgage 2003-H Trust, Floating Rate Note, 9/25/33 Banc of America Mortgage 2004-D Trust, Floating Rate Note, 5/25/34 Banc of America Mortgage Trust 2004-7, 4.5%, 8/25/19 Bayview Commercial Asset Trust 2004-1, Floating Rate Note, 4/25/34 (144A) Bayview Commercial Asset Trust 2004-3, Floating Rate Note, 1/25/35 (144A) Bayview Commercial Asset Trust 2007-2, 7/27/37 (Step) (144A) (c) 0 Bayview Commercial Asset Trust 2007-4, 3.507978%, 9/25/37 (Step) (144A) (c)(d) Bayview Opportunity Master Fund IIA Trust 2012-4NPL, 3.9496%, 1/28/34 (Step) Bayview Opportunity Master Fund IIa Trust 2014-20NPL, Floating Rate Note, 8/28/44 (144A) BCAP LLC 2009-RR13-I Trust, Floating Rate Note, 9/26/35 (144A) BCAP LLC 2013-RR3 Trust, Floating Rate Note, 5/28/36 (144A) BCAP LLC 2013-RR7 Trust, Floating Rate Note, 12/27/34 Bear Stearns ALT-A Trust 2004-11, Floating Rate Note, 11/25/34 Bear Stearns ALT-A Trust 2004-12, Floating Rate Note, 1/25/35 Bear Stearns ALT-A Trust 2004-12, Floating Rate Note, 1/25/35 Bear Stearns ALT-A Trust 2004-12, Floating Rate Note, 1/25/35 Bear Stearns ALT-A Trust 2004-12, Floating Rate Note, 1/25/35 Bear Stearns ALT-A Trust 2004-13, Floating Rate Note, 11/25/34 Bear Stearns ALT-A Trust 2004-4, Floating Rate Note, 6/25/34 Bear Stearns ARM Trust 2003-3, Floating Rate Note, 5/25/33 Bear Stearns ARM Trust 2004-10 REMICS, Floating Rate Note, 1/25/35 Bear Stearns ARM Trust 2004-3, Floating Rate Note, 7/25/34 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR10, Floating Rate Note, 12/11/40 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR7, Floating Rate Note, 2/11/41 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR8, 4.75%, 6/11/41 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR9, 4.871%, 9/11/42 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR9, Floating Rate Note, 9/11/42 Bear Stearns Commercial Mortgage Securities Trust 2005-TOP18, Floating Rate Note, 2/13/42 Bear Stearns Commercial Mortgage Securities Trust 2005-TOP20, Floating Rate Note, 10/12/42 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR14, 5.171%, 12/11/38 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP22, Floating Rate Note, 4/12/38 Bear Stearns Mortgage Securities, Inc., Floating Rate Note, 6/25/30 Bella Vista Mortgage Trust 2004-1, Floating Rate Note, 11/20/34 BLCP Hotel Trust 2014-CLRN, Floating Rate Note, 8/15/29 (144A) Boca Hotel Portfolio Trust 2013-BOCA, Floating Rate Note, 8/17/26 (144A) CAM Mortgage Trust 2014-2, 2.6%, 12/15/53 (Step) (144A) Castle Garden Funding, Floating Rate Note, 10/27/20 (144A) CD 2005-CD1 Commercial Mortgage Trust, Floating Rate Note, 7/15/44 CD 2006-CD2 Mortgage Trust, Floating Rate Note, 1/15/46 CDGJ Commercial Mortgage Trust 2014-BXCH, Floating Rate Note, 12/15/16 (144A) Cendant Mortgage Corp., 6.25%, 3/25/32 (144A) Cent CLO 16 LP, 2.52%, 8/1/24 (144A) CGBAM Commercial Mortgage Trust 2014-HD, Floating Rate Note, 2/18/31 (144A) CG-CCRE Commercial Mortgage Trust 2014-FL1, Floating Rate Note, 6/16/31 (144A) CGWF Commercial Mortgage Trust 2013-RKWH REMICS, Floating Rate Note, 11/15/30 (144A) Chase Mortgage Finance Trust Series 2005-S1, 5.5%, 5/25/35 CHL Mortgage Pass-Through Trust 2004-14, Floating Rate Note, 8/25/34 CHL Mortgage Pass-Through Trust 2004-29, Floating Rate Note, 2/25/35 Citicorp Mortgage Securities REMIC Pass-Through Certificates Trust Series 2005-4, 5.0%, 7/25/20 Citicorp Mortgage Securities REMIC Pass-Through Certificates Trust Series 2005-7, 5.0%, 10/25/35 Citigroup Commercial Mortgage Trust 2005-C3, 4.86%, 5/15/43 Citigroup Commercial Mortgage Trust 2007-FL3, Floating Rate Note, 4/15/22 (144A) Citigroup Mortgage Loan Trust 2010-4 REMICS, 5.0%, 10/25/35 (144A) Citigroup Mortgage Loan Trust 2010-7 REMICS, Floating Rate Note, 9/25/37 (144A) Citigroup Mortgage Loan Trust, Inc., 7.0%, 11/25/19 Citigroup Mortgage Loan Trust, Inc., Floating Rate Note, 10/25/35 (c) Citigroup Mortgage Loan Trust, Inc., Floating Rate Note, 3/26/35 CNL Commercial Mortgage Loan Trust 2002-1, Floating Rate Note, 10/25/28 (144A) CNL Commercial Mortgage Loan Trust 2003-1, Floating Rate Note, 5/15/31 (144A) CNL Commercial Mortgage Loan Trust 2003-2, Floating Rate Note, 10/25/30 (144A) Collateralized Mortgage Obligation Trust 44, Floating Rate Note, 7/1/18 Colony American Homes 2014-1, Floating Rate Note, 5/19/31 (144A) COMM 2005-C6 Mortgage Trust, Floating Rate Note, 6/10/44 COMM 2005-C6 Mortgage Trust, Floating Rate Note, 6/10/44 COMM 2007-FL14 Mortgage Trust, Floating Rate Note, 6/15/22 (144A) COMM 2011-FL1 Mortgage Trust, Floating Rate Note, 7/19/28 (144A) COMM 2013-FL3 Mortgage Trust, Floating Rate Note, 10/13/28 (144A) COMM 2014-FL5 Mortgage Trust, Floating Rate Note, 10/15/31 (144A) COMM 2014-KYO Mortgage Trust, Floating Rate Note, 6/11/27 (144A) COMM 2014-PAT Mortgage Trust, Floating Rate Note, 8/13/27 (144A) COMM 2014-SAVA Mortgage Trust, Floating Rate Note, 6/15/34 (144A) COMM 2014-TWC Mortgage Trust, Floating Rate Note, 2/13/32 (144A) Commercial Mortgage Pass Through Certificates, Floating Rate Note, 11/19/26 (144A) Commercial Mortgage Trust 2005-GG3, Floating Rate Note, 8/10/42 Commercial Mortgage Trust 2005-GG5, Floating Rate Note, 4/10/37 Credit Suisse Commercial Mortgage Trust Series 2006-C2 REMICS, Floating Rate Note, 3/15/39 Credit Suisse Commercial Mortgage Trust Series 2007-C1, 5.361%, 2/15/40 Credit Suisse First Boston Mortgage Securities Corp., 4.686%, 7/15/37 Credit Suisse First Boston Mortgage Securities Corp., 4.832%, 4/15/37 Credit Suisse First Boston Mortgage Securities Corp., 4.877%, 4/15/37 Credit Suisse First Boston Mortgage Securities Corp., 5.25%, 10/25/19 Credit Suisse First Boston Mortgage Securities Corp., 5.5%, 6/25/33 Credit Suisse First Boston Mortgage Securities Corp., 7.5%, 5/25/32 Credit Suisse First Boston Mortgage Securities Corp., Floating Rate Note, 11/25/33 Credit Suisse First Boston Mortgage Securities Corp., Floating Rate Note, 12/17/40 Credit Suisse First Boston Mortgage Securities Corp., Floating Rate Note, 12/25/33 Credit Suisse First Boston Mortgage Securities Corp., Floating Rate Note, 2/15/38 Credit Suisse First Boston Mortgage Securities Corp., Floating Rate Note, 8/15/38 Credit Suisse First Boston Mortgage Securities, 05-6, Floating Rate Note, 7/25/35 Credit Suisse Mortgage Capital Certificates REMICS, Floating Rate Note, 7/27/36 (144A) CSMC Series 2014-ICE, Floating Rate Note, 4/15/27 (144A) CSMC Trust 2010-16, Floating Rate Note, 6/25/50 (144A) CSMC Trust 2014-SURF, Floating Rate Note, 2/15/29 (144A) Del Coronado Trust 2013-DEL, Floating Rate Note, 3/16/26 (144A) Del Coronado Trust 2013-DEL, Floating Rate Note, 3/16/26 (144A) EQTY 2014-INNS Mortgage Trust REMICS, Floating Rate Note, 5/8/31 (144A) EQTY 2014-INNS Mortgage Trust, Floating Rate Note, 5/8/31 (144A) Extended Stay America Trust 2013-ESH, 1.2783%, 12/5/31 (144A) Extended Stay America Trust 2013-ESH, Floating Rate Note, 12/5/31 (144A) Extended Stay America Trust 2013-ESH, Floating Rate Note, 12/5/31 (144A) Fannie Mae Connecticut Avenue Securities, Floating Rate Note, 5/25/24 Fannie Mae Connecticut Avenue Securities, Floating Rate Note, 7/25/24 Fannie Mae Trust 2005-W4, Floating Rate Note, 6/25/45 Fannie Mae Whole Loan, Floating Rate Note, 11/25/46 FDIC 2010-R1 Trust, 2.184%, 5/25/50 (144A) Federal Home Loan Mortgage Corp. REMICS, 3.5%, 10/15/18 Federal Home Loan Mortgage Corp. REMICS, 3.5%, 6/15/28 Federal Home Loan Mortgage Corp. REMICS, 4.0%, 12/15/22 Federal Home Loan Mortgage Corp. REMICS, 5.0%, 6/15/34 Federal Home Loan Mortgage Corp. REMICS, 5.5%, 10/15/35 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 1/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 1/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 10/15/20 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 10/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/35 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/39 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/30 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/33 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/39 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/41 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/42 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/38 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/41 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 4/15/27 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 4/15/28 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 4/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 4/15/41 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/41 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 6/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 6/15/41 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/23 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 8/15/18 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 8/15/25 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 8/15/26 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 8/15/35 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 8/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 9/15/26 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 9/15/33 Federal Home Loan Mortgage Corp., 2.75%, 11/15/25 Federal Home Loan Mortgage Corp., 3.0%, 1/15/30 Federal Home Loan Mortgage Corp., 3.5%, 8/15/28 Federal Home Loan Mortgage Corp., 4.0%, 1/15/34 Federal Home Loan Mortgage Corp., 4.0%, 5/15/37 Federal Home Loan Mortgage Corp., 5.0%, 4/15/32 Federal Home Loan Mortgage Corp., 5.75%, 2/15/34 Federal Home Loan Mortgage Corp., Floating Rate Note, 1/15/33 Federal Home Loan Mortgage Corp., Floating Rate Note, 1/15/35 Federal Home Loan Mortgage Corp., Floating Rate Note, 11/15/36 Federal Home Loan Mortgage Corp., Floating Rate Note, 2/17/32 Federal Home Loan Mortgage Corp., Floating Rate Note, 3/15/30 Federal Home Loan Mortgage Corp., Floating Rate Note, 3/15/32 Federal Home Loan Mortgage Corp., Floating Rate Note, 3/15/41 Federal Home Loan Mortgage Corp., Floating Rate Note, 4/15/33 Federal Home Loan Mortgage Corp., Floating Rate Note, 4/15/36 Federal Home Loan Mortgage Corp., Floating Rate Note, 7/15/19 Federal Home Loan Mortgage Corp., Floating Rate Note, 7/15/28 Federal Home Loan Mortgage Corp., Floating Rate Note, 7/15/31 Federal Home Loan Mortgage Corp., Floating Rate Note, 8/15/19 Federal National Mortgage Association 2004-T2, Floating Rate Note, 7/25/43 Federal National Mortgage Association 2006-48-T, 5.5%, 12/25/34 Federal National Mortgage Association REMICS, 1.5%, 11/25/20 Federal National Mortgage Association REMICS, 1.75%, 12/25/22 Federal National Mortgage Association REMICS, 3.0%, 1/25/21 Federal National Mortgage Association REMICS, 3.0%, 4/25/40 Federal National Mortgage Association REMICS, 3.5%, 10/25/39 Federal National Mortgage Association REMICS, 4.0%, 5/25/29 Federal National Mortgage Association REMICS, 4.0%, 6/25/37 Federal National Mortgage Association REMICS, 5.0%, 9/25/39 Federal National Mortgage Association REMICS, 6.0%, 3/25/35 Federal National Mortgage Association REMICS, 6.0%, 6/25/29 Federal National Mortgage Association REMICS, Floating Rate Note, 1/18/32 Federal National Mortgage Association REMICS, Floating Rate Note, 1/25/24 Federal National Mortgage Association REMICS, Floating Rate Note, 1/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 1/25/34 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/38 Federal National Mortgage Association REMICS, Floating Rate Note, 10/27/37 Federal National Mortgage Association REMICS, Floating Rate Note, 11/18/32 Federal National Mortgage Association REMICS, Floating Rate Note, 11/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 11/25/39 Federal National Mortgage Association REMICS, Floating Rate Note, 12/18/32 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/31 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/38 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/24 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/34 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/34 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 4/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 4/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 4/25/34 Federal National Mortgage Association REMICS, Floating Rate Note, 4/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 5/18/32 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/17 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/40 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/38 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/34 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/38 Federal National Mortgage Association REMICS, Floating Rate Note, 8/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 8/25/40 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/39 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/41 Federal National Mortgage Association, 2.5%, 4/25/36 Federal National Mortgage Association, 2.75%, 6/25/20 Federal National Mortgage Association, 3.0%, 6/25/39 Federal National Mortgage Association, 3.5%, 1/25/24 Federal National Mortgage Association, 3.5%, 3/25/28 Federal National Mortgage Association, 3.5%, 7/25/24 Federal National Mortgage Association, 4.5%, 10/25/38 Federal National Mortgage Association, 4.5%, 3/25/37 Federal National Mortgage Association, 4.5%, 6/25/40 Federal National Mortgage Association, 4.5%, 8/25/27 Federal National Mortgage Association, 5.0%, 6/25/32 Federal National Mortgage Association, 5.0%, 7/25/32 Federal National Mortgage Association, 5.0%, 8/25/22 Federal National Mortgage Association, Floating Rate Note, 10/18/32 Federal National Mortgage Association, Floating Rate Note, 11/25/27 Federal National Mortgage Association, Floating Rate Note, 2/25/23 Federal National Mortgage Association, Floating Rate Note, 3/25/18 Federal National Mortgage Association, Floating Rate Note, 3/25/36 Federal National Mortgage Association, Floating Rate Note, 4/25/33 Federal National Mortgage Association, Floating Rate Note, 4/25/35 Federal National Mortgage Association, Floating Rate Note, 6/25/32 Federal National Mortgage Association, Floating Rate Note, 6/25/36 Federal National Mortgage Association, Floating Rate Note, 6/25/36 Federal National Mortgage Association, Floating Rate Note, 7/25/27 Federal National Mortgage Association, Floating Rate Note, 8/25/35 Federal National Mortgage Association, Floating Rate Note, 9/25/22 First Horizon Mortgage Pass-Through Trust 2004-AR1, Floating Rate Note, 2/25/34 First Horizon Mortgage Pass-Through Trust 2004-AR5, Floating Rate Note, 10/25/34 Foothill CLO, Ltd., Floating Rate Note, 2/22/21 (144A) Fore CLO, Ltd., Floating Rate Note, 7/20/19 (144A) Fosse Master Issuer Plc, Floating Rate Note, 10/18/54 (144A) Four Corners CLO II, Ltd., Floating Rate Note, 1/26/20 (144A) Freddie Mac REMICS, Floating Rate Note, 2/15/32 Freddie Mac Strips, Floating Rate Note, 12/15/36 Freddie Mac Strips, Floating Rate Note, 8/15/36 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 10/25/24 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 2/25/24 FREMF Mortgage Trust Class B, Floating Rate Note, 11/25/46 (144A) Gale Force 3 CLO, Ltd., Floating Rate Note, 4/19/21 (144A) GE Business Loan Trust 2003-1, Floating Rate Note, 4/15/31 (144A) GE Business Loan Trust 2004-2, Floating Rate Note, 12/15/32 (144A) GE Business Loan Trust 2005-1, Floating Rate Note, 6/15/33 (144A) GE Business Loan Trust 2007-1, Floating Rate Note, 4/16/35 (144A) GE Capital Commercial Mortgage Corp., Floating Rate Note, 6/10/48 GE Capital Commercial Mortgage Corp., Floating Rate Note, 7/10/45 GE Capital Commercial Mortgage Corp., Floating Rate Note, 7/10/45 (144A) Global Mortgage Securitization, Ltd., 5.25%, 4/25/32 (144A) Global Mortgage Securitization, Ltd., Floating Rate Note, 4/25/32 (144A) GMAC Commercial Mortgage Securities Inc Series 2006-C1 Trust, Floating Rate Note, 11/10/45 GMAC Commercial Mortgage Securities, Inc. Series 2004-C2 Trust, Floating Rate Note, 8/10/38 GMAC Commercial Mortgage Securities, Inc. Series 2005-C1 Trust, 4.697%, 5/10/43 GMACM Mortgage Loan Trust 2004-AR1, Floating Rate Note, 6/25/34 Government National Mortgage Association REMICS, 2.0%, 1/16/46 Government National Mortgage Association REMICS, 4.0%, 9/20/37 Government National Mortgage Association, 3.0%, 12/20/38 Government National Mortgage Association, 3.0%, 12/20/38 Government National Mortgage Association, 3.0%, 4/20/41 Government National Mortgage Association, 3.5%, 5/20/39 Government National Mortgage Association, 3.5%, 8/20/38 Government National Mortgage Association, 5.0%, 4/20/36 Government National Mortgage Association, 5.0%, 5/20/35 Government National Mortgage Association, 5.25%, 5/20/31 Government National Mortgage Association, Floating Rate Note, 1/16/35 Government National Mortgage Association, Floating Rate Note, 1/16/40 Government National Mortgage Association, Floating Rate Note, 2/16/30 Government National Mortgage Association, Floating Rate Note, 2/16/53 (c) Government National Mortgage Association, Floating Rate Note, 2/20/35 Government National Mortgage Association, Floating Rate Note, 2/20/38 Government National Mortgage Association, Floating Rate Note, 3/16/53 (c) Government National Mortgage Association, Floating Rate Note, 4/16/31 Government National Mortgage Association, Floating Rate Note, 4/16/32 Government National Mortgage Association, Floating Rate Note, 4/16/32 Government National Mortgage Association, Floating Rate Note, 8/16/52 (c) Government National Mortgage Association, Floating Rate Note, 8/20/35 Government National Mortgage Association, Floating Rate Note, 8/20/40 Government National Mortgage Association, Floating Rate Note, 9/16/52 (c) Government National Mortgage Association, Floating Rate Note, 9/20/33 GP Portfolio Trust 2014-GGP, Floating Rate Note, 2/16/27 (144A) GS Mortgage Securities Corp II Series 2005-GG4 REMICS, 4.782%, 7/10/39 GS Mortgage Securities Trust 2006-GG6 REMICS, Floating Rate Note, 4/10/38 GS Mortgage Securities Trust 2014-GSFL, Floating Rate Note, 7/15/31 (144A) GSAA Home Equity Trust 2004-6, Floating Rate Note, 6/25/34 GSR Mortgage Loan Trust 2003-9, Floating Rate Note, 8/25/33 GSR Mortgage Loan Trust 2004-7, Floating Rate Note, 6/25/34 HarborView Mortgage Loan Trust 2004-1, Floating Rate Note, 4/19/34 Hilton USA Trust 2013-HLF, Floating Rate Note, 11/5/30 (144A) Hilton USA Trust 2013-HLF, Floating Rate Note, 11/5/30 (144A) Holmes Master Issuer Plc, Floating Rate Note, 10/15/54 (144A) Homestar Mortgage Acceptance Corp., Floating Rate Note, 3/25/34 Homestar Mortgage Acceptance Corp., Floating Rate Note, 6/25/34 Homestar Mortgage Acceptance Corp., Floating Rate Note, 7/25/34 Impac CMB Trust Series 2004-4, Floating Rate Note, 9/25/34 Impac CMB Trust Series 2004-4, Floating Rate Note, 9/25/34 Impac CMB Trust Series 2004-6, Floating Rate Note, 10/25/34 Impac CMB Trust Series 2004-7, Floating Rate Note, 11/25/34 Impac CMB Trust Series 2004-8, Floating Rate Note, 8/25/34 Impac CMB Trust Series 2005-4, Floating Rate Note, 5/25/35 Impac Secured Assets Trust 2006-1, Floating Rate Note, 5/25/36 Impac Secured Assets Trust 2006-2, Floating Rate Note, 8/25/36 Impac Secured Assets Trust 2006-5, Floating Rate Note, 12/25/36 IndyMac INDX Mortgage Loan Trust 2004-AR6, Floating Rate Note, 10/25/34 Invitation Homes 2013-SFR1 Trust, Floating Rate Note, 12/19/30 (144A) Inwood Park CDO, Ltd., Floating Rate Note, 1/20/21 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2004-C3, 4.878%, 1/15/42 JP Morgan Chase Commercial Mortgage Securities Trust 2004-LN2, Floating Rate Note, 7/15/41 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC11, Floating Rate Note, 8/12/37 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP2 REMICS, 4.738%, 7/15/42 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP2, 4.78%, 7/15/42 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP3 REMICS, Floating Rate Note, 8/15/42 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP3, Floating Rate Note, 8/15/42 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP4, Floating Rate Note, 10/15/42 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5, Floating Rate Note, 12/15/44 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC17, 5.45%, 12/12/43 JP Morgan Chase Commercial Mortgage Securities Trust 2006-FL2, Floating Rate Note, 11/15/18 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2006-FL2, Floating Rate Note, 11/15/18 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP9, Floating Rate Note, 5/15/47 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC19, Floating Rate Note, 2/12/49 JP Morgan Chase Commercial Mortgage Securities Trust 2013-ALC, Floating Rate Note, 7/17/26 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2013-FL3, Floating Rate Note, 4/17/28 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2013-JWRZ, Floating Rate Note, 4/15/30 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-BXH, Floating Rate Note, 4/15/27 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-FBLU REMICS, Floating Rate Note, 12/15/28 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-FBLU, Floating Rate Note, 12/15/28 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL4, Floating Rate Note, 12/16/30 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL5, Floating Rate Note, 7/15/31 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-INN, Floating Rate Note, 6/15/29 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-INN, Floating Rate Note, 6/15/29 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-PHH, Floating Rate Note, 8/16/27 (144A) JP Morgan Mortgage Trust 2003-A1, Floating Rate Note, 10/25/33 JP Morgan Mortgage Trust 2004-A1, Floating Rate Note, 2/25/34 JP Morgan Mortgage Trust 2004-A5, Floating Rate Note, 12/25/34 JP Morgan Mortgage Trust 2004-S1, 5.0%, 9/25/34 JP Morgan Mortgage Trust 2005-A3, Floating Rate Note, 6/25/35 JP Morgan Mortgage Trust 2006-S3, 6.0%, 8/25/36 (c) KKR Financial CLO 2007-1, Ltd., Floating Rate Note, 5/15/21 (144A) La Hipotecaria Panamanian Mortgage Trust 2007-1, Floating Rate Note, 12/23/36 (144A) Lanark Master Issuer Plc, Floating Rate Note, 12/22/54 (144A) LB-UBS Commercial Mortgage Trust 2004-C1, 4.568%, 1/15/31 LB-UBS Commercial Mortgage Trust 2005-C2 REMICS, Floating Rate Note, 4/15/30 LB-UBS Commercial Mortgage Trust 2005-C3, 4.739%, 7/15/30 LB-UBS Commercial Mortgage Trust 2005-C7 REMICS, Floating Rate Note, 11/15/30 (144A) LB-UBS Commercial Mortgage Trust 2006-C1 REMICS, 5.156%, 2/15/31 LB-UBS Commercial Mortgage Trust 2008-C1, Floating Rate Note, 4/15/41 Lehman Brothers Small Balance Commercial Mortgage Trust 2007-3 Class 1A4, Floating Rate Note, 10/25/37 (144A) Lehman Brothers Small Balance Commercial Mortgage Trust 2007-3, Floating Rate Note, 10/25/37 (144A) Lehman Brothers Small Balance Commercial, Floating Rate Note, 4/25/31 (144A) Lehman Brothers Small Balance Commercial, Floating Rate Note, 4/25/31 (144A) Lehman Brothers Small Balance Commercial, Floating Rate Note, 9/25/30 (144A) Lehman Brothers Small Balance Commercial, Floating Rate Note, 9/25/30 (144A) MASTR Alternative Loan Trust 2005-1, Floating Rate Note, 2/25/35 MASTR Asset Securitization Trust 2003-6, Floating Rate Note, 7/25/18 Mellon Residential Funding Corp. Mortgage Pass-Through Trust Series 2000 TBC2, Floating Rate Note, 6/15/30 Merrill Lynch Mortgage Investors Trust Series 2005-2, Floating Rate Note, 10/25/35 Merrill Lynch Mortgage Investors Trust Series 2005-A3, Floating Rate Note, 4/25/35 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-A, Floating Rate Note, 3/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-A, Floating Rate Note, 3/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-B, Floating Rate Note, 4/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-C REMICS, Floating Rate Note, 6/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-C, Floating Rate Note, 6/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-E, Floating Rate Note, 10/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-G, Floating Rate Note, 1/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-H, Floating Rate Note, 1/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-A REMICS, Floating Rate Note, 4/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-B, Floating Rate Note, 5/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-C, Floating Rate Note, 7/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-G, Floating Rate Note, 1/25/30 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-G, Floating Rate Note, 1/25/30 Merrill Lynch Mortgage Investors Trust Series MLCC 2005-A, Floating Rate Note, 3/25/30 Merrill Lynch Mortgage Trust 2005-CIP1, Floating Rate Note, 7/12/38 Merrill Lynch Mortgage Trust 2005-CKI1, Floating Rate Note, 11/12/37 Merrill Lynch Mortgage Trust 2005-LC1, Floating Rate Note, 1/12/44 Merrill Lynch Mortgage Trust 2005-MCP1, Floating Rate Note, 6/12/43 ML-CFC Commercial Mortgage Trust 2006-1, Floating Rate Note, 2/12/39 Morgan Stanley Capital I Trust 2004-IQ8, Floating Rate Note, 6/15/40 Morgan Stanley Capital I Trust 2005-HQ6 REMICS, Floating Rate Note, 8/13/42 Morgan Stanley Capital I Trust 2005-HQ6, 4.989%, 8/13/42 Morgan Stanley Capital I Trust 2005-IQ10, Floating Rate Note, 9/15/42 Morgan Stanley Capital I Trust 2005-TOP17, 4.78%, 12/13/41 Morgan Stanley Capital I Trust 2005-TOP19, 4.89%, 6/12/47 Morgan Stanley Capital I Trust 2006-TOP21, Floating Rate Note, 10/12/52 Morgan Stanley Capital I, Inc., Floating Rate Note, 10/15/20 (144A) Morgan Stanley Dean Witter Capital I Trust 2001-TOP3, 6.79%, 7/15/33 Morgan Stanley Mortgage Loan Trust 2005-5AR, Floating Rate Note, 9/25/35 Morgan Stanley Mortgage Loan Trust 2005-6AR, Floating Rate Note, 11/25/35 Morgan Stanley Mortgage Loan Trust 2005-6AR, Floating Rate Note, 11/25/35 MortgageIT Trust 2004-1, Floating Rate Note, 11/25/34 MortgageIT Trust 2004-2, Floating Rate Note, 12/25/34 NCUA Guaranteed Notes Trust REMICS, 1.6%, 10/29/20 NCUA Guaranteed Notes Trust REMICS, Floating Rate Note, 3/2/21 (e) NewStar Commercial Loan Trust 2007-1, Floating Rate Note, 9/30/22 (144A) Nomura Asset Acceptance Corp. Alternative Loan Trust Series 2003-A3, 5.5%, 8/25/33 (Step) NorthStar 2012-1 Mortgage Trust, Floating Rate Note, 8/27/29 (144A) NorthStar 2012-1 Mortgage Trust, Floating Rate Note, 8/27/29 (144A) NorthStar 2013-1, Floating Rate Note, 8/27/29 (144A) Opteum Mortgage Acceptance Corp Trust 2005-4, Floating Rate Note, 11/25/35 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates 2005-1, Floating Rate Note, 2/25/35 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates 2005-5, Floating Rate Note, 12/25/35 ORES 2014-LV3 LLC, 3.0%, 3/27/24 (144A) (e) ORES NPL 2013-LV2 LLC, 3.081%, 9/25/25 (144A) PHH Mortgage Capital LLC, 7.0%, 12/25/27 (Step) (144A) RAAC Series 2004-SP2 Trust, 6.0%, 1/25/32 RAIT 2014-FL2 Trust, Floating Rate Note, 5/15/31 (144A) RAIT 2014-FL3 Trust, Floating Rate Note, 12/15/31 (144A) (e) RALI Series 2002-QS16 Trust, Floating Rate Note, 10/25/17 RALI Series 2003-QR24 Trust REMICS, 4.0%, 7/25/33 RALI Series 2003-QR24 Trust REMICS, 4.0%, 7/25/33 RALI Series 2003-QS11 Trust, Floating Rate Note, 6/25/33 RALI Series 2003-QS14 Trust, 5.0%, 7/25/18 RALI Series 2003-QS15 Trust, 5.5%, 8/25/33 RALI Series 2003-QS6 Trust, Floating Rate Note, 3/25/33 RALI Series 2003-QS9 Trust, Floating Rate Note, 5/25/18 RALI Series 2004-QR1 Trust, 5.25%, 10/25/34 RALI Series 2004-QS1 Trust, 4.25%, 1/25/34 RALI Series 2004-QS1 Trust, Floating Rate Note, 1/25/34 RALI Series 2004-QS5 Trust, 4.75%, 4/25/34 RALI Series 2004-QS5 Trust, Floating Rate Note, 4/25/34 RAMP Series 2004-SL4 Trust, Floating Rate Note, 5/25/18 RBS Greenwich Capital Mortgage Loan Trust, 3.686%, 4/15/24 (144A) RBS Greenwich Capital Mortgage Loan Trust, Floating Rate Note, 4/15/24 (144A) RBSSP Resecuritization Trust 2009-5, Floating Rate Note, 8/25/37 (144A) Regatta Funding, Ltd., Floating Rate Note, 6/15/20 (144A) RESI Finance LP 2003-CB1, Floating Rate Note, 7/9/35 RESI Finance LP, Floating Rate Note, 9/10/35 (144A) RESI MAC, 2014-1A, Floating Rate Note, 6/12/19 Residential Asset Securitization Trust 2003-A2, Floating Rate Note, 5/25/33 Residential Asset Securitization Trust 2004-A9, 5.75%, 12/25/34 Resource Capital Corp 2014-CRE2, Ltd., Floating Rate Note, 4/15/32 (144A) Resource Capital Corp. CRE Notes 2013, Ltd., Floating Rate Note, 6/15/16 (144A) RFMSI Series 2005-S5 Trust, 5.25%, 7/25/35 Rialto Capital Management LLC, 2.85%, 5/15/24 (144A) (e) RREF 2014-LT6 LLC, 2.75%, 9/15/24 (144A) Selene Non-Performing Loans LLC, 2.9814%, 5/25/54 (Step) (144A) Sequoia Mortgage Trust 2003-5, Floating Rate Note, 9/20/33 Sequoia Mortgage Trust 2004-10, Floating Rate Note, 11/20/34 Sequoia Mortgage Trust 2004-12 REMICS, Floating Rate Note, 1/20/35 Sequoia Mortgage Trust 2004-12 REMICS, Floating Rate Note, 1/20/35 Sequoia Mortgage Trust 2004-7, Floating Rate Note, 8/20/34 Sequoia Mortgage Trust 2004-9, Floating Rate Note, 10/20/34 Sequoia Mortgage Trust 2005-1, Floating Rate Note, 2/20/35 Sequoia Mortgage Trust 2013-8, Floating Rate Note, 6/25/43 Sequoia Mortgage Trust 2013-8, Floating Rate Note, 6/25/43 SilverLeaf Finance XVII LLC, 2.71%, 3/16/26 (144A) Silverstone Master Issuer Plc, Floating Rate Note, 1/21/55 (144A) Small Business Administration Participation Certificates, 2.24%, 4/15/43 (144A) Springleaf Mortgage Loan Trust 2012-2, Floating Rate Note, 10/25/57 (144A) Starwood Property Mortgage Trust 2013-FV1, Floating Rate Note, 8/11/28 (144A) Structured Adjustable Rate Mortgage Loan Trust Class 1A1, Floating Rate Note, 3/25/34 Structured Adjustable Rate Mortgage Loan Trust, Floating Rate Note, 11/25/34 Structured Adjustable Rate Mortgage Loan Trust, Floating Rate Note, 11/25/34 Structured Adjustable Rate Mortgage Loan Trust, Floating Rate Note, 8/25/35 Structured Asset Mortgage Investments II Trust 2004-AR5, Floating Rate Note, 10/19/34 Structured Asset Mortgage Investments II Trust 2004-AR8, Floating Rate Note, 5/19/35 Structured Asset Mortgage Investments II Trust 2005-AR2, Floating Rate Note, 5/25/45 Structured Asset Mortgage Investments II Trust 2005-F1 REMICS, Floating Rate Note, 8/26/35 Structured Asset Mortgage Investments Trust 2002-AR5, Floating Rate Note, 5/19/33 Structured Asset Securities Corp. Mortgage Certificates Series 2003-31A, Floating Rate Note, 10/25/33 Structured Asset Securities Corp. Mortgage Loan Trust 2005-2XS, 4.65%, 2/25/35 (Step) Structured Asset Securities Corp. Mortgage Pass-Through Certificates Series 2003-24A, Floating Rate Note, 7/25/33 Structured Asset Securities Corp. Mortgage Pass-Through Certificates Series 2003-35, Floating Rate Note, 12/25/33 T2 Income Fund CLO, Ltd., Floating Rate Note, 7/15/19 (144A) Thornburg Mortgage Securities Trust 2003-3, Floating Rate Note, 6/25/43 Thornburg Mortgage Securities Trust 2004-1, Floating Rate Note, 3/25/44 Thornburg Mortgage Securities Trust 2004-3, Floating Rate Note, 9/25/34 Thornburg Mortgage Securities Trust 2004-4, Floating Rate Note, 12/25/44 Thornburg Mortgage Securities Trust Class II2A, Floating Rate Note, 3/25/44 Thornburg Mortgage Securities Trust Class II4A, Floating Rate Note, 3/25/44 TimberStar Trust 1 REMICS, 5.668%, 10/15/36 (144A) Trafigura Securitisation Finance Plc, Floating Rate Note, 10/15/15 (144A) Vericrest Opportunity Loan Transferee 2014-NPL4 LLC, 3.125%, 4/27/54 (Step) (144A) VFC 2014-2 LLC, 2.75%, 7/20/30 (144A) VOLT XX LLC, 3.625%, 2/1/39 (Step) (144A) VOLT XXIII LLC, 3.625%, 11/25/53 (Step) VOLT XXIV LLC, 3.25%, 11/25/53 (Step) Wachovia Bank Commercial Mortgage Trust Series 2005-C17, Floating Rate Note, 3/15/42 Wachovia Bank Commercial Mortgage Trust Series 2005-C18, 4.935%, 4/15/42 Wachovia Bank Commercial Mortgage Trust Series 2005-C20 REMICS, Floating Rate Note, 7/15/42 Wachovia Bank Commercial Mortgage Trust Series 2005-C21, Floating Rate Note, 10/17/44 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 REMICS, Floating Rate Note, 12/15/44 Wachovia Bank Commercial Mortgage Trust Series 2006-C23 REMICS, Floating Rate Note, 1/15/45 Wachovia Bank Commercial Mortgage Trust Series 2006-C24, Floating Rate Note, 3/15/45 Wachovia Bank Commercial Mortgage Trust Series 2006-C25, Floating Rate Note, 5/15/43 WaMu Mortgage Pass-Through Certificates Series 2002-AR6 Trust, Floating Rate Note, 6/25/42 WaMu Mortgage Pass-Through Certificates Series 2003-AR9 Trust, Floating Rate Note, 9/25/33 WaMu Mortgage Pass-Through Certificates Series 2003-S10, 5.0%, 10/25/18 Welk Resorts 2013-A LLC, 3.1%, 3/15/29 (144A) Wells Fargo Alternative Loan 2005-2 Trust, Floating Rate Note, 10/25/35 Wells Fargo Commercial Mortgage Trust 2014-TISH, Floating Rate Note, 2/16/27 (144A) Wells Fargo Mortgage Backed Securities 2005-4 Trust, Floating Rate Note, 4/25/35 Wells Fargo Mortgage Backed Securities 2005-AR6 Trust, Floating Rate Note, 4/25/35 Wells Fargo Mortgage Backed Securities 2006-16 Trust, 5.0%, 11/25/36 Wells Fargo Mortgage Backed Securities Trust, Floating Rate Note, 8/25/34 Westgate Resorts 2014-1 LLC, 2.15%, 12/20/26 (144A) Westwood CDO II, Ltd., Floating Rate Note, 4/25/22 (144A) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $299,082,551) $ CORPORATE BONDS - 30.1% Energy - 1.8% Oil & Gas Equipment & Services - 0.1% National Oilwell Varco, Inc., 1.35%, 12/1/17 $ Integrated Oil & Gas - 0.5% ConocoPhillips Co., 1.05%, 12/15/17 $ Hess Corp., 1.3%, 6/15/17 Shell International Finance BV, Floating Rate Note, 11/15/16 Total Capital Canada, Ltd., Floating Rate Note, 1/15/16 $ Oil & Gas Exploration & Production - 0.1% Canadian Natural Resources, Ltd., Floating Rate Note, 3/30/16 $ Marathon Oil Corp., 0.9%, 11/1/15 $ Oil & Gas Refining & Marketing - 0.2% GS Caltex Corp., 3.25%, 10/1/18 (144A) $ Phillips 66, 2.95%, 5/1/17 $ Oil & Gas Storage & Transportation - 0.9% Enbridge, Inc., Floating Rate Note, 10/1/16 $ Energy Transfer Partners LP, 5.95%, 2/1/15 Enterprise Products Operating LLC, 3.2%, 2/1/16 Enterprise Products Operating LLC, 3.7%, 6/1/15 Kinder Morgan, Inc. Delaware, 2.0%, 12/1/17 TransCanada PipeLines, Ltd., 0.75%, 1/15/16 TransCanada PipeLines, Ltd., 0.875%, 3/2/15 TransCanada PipeLines, Ltd., Floating Rate Note, 6/30/16 Williams Partners LP, 3.8%, 2/15/15 $ Total Energy $ Materials - 0.4% Fertilizers & Agricultural Chemicals - 0.1% Monsanto Co., 1.15%, 6/30/17 $ Diversified Metals & Mining - 0.2% BHP Billiton Finance USA, Ltd., Floating Rate Note, 9/30/16 $ Rio Tinto Finance USA Plc, Floating Rate Note, 6/17/16 $ Steel - 0.1% Glencore Funding LLC, Floating Rate Note, 5/27/16 (144A) $ Total Materials $ Capital Goods - 1.2% Aerospace & Defense - 0.3% L-3 Communications Corp., 1.5%, 5/28/17 $ Precision Castparts Corp., 1.25%, 1/15/18 The Boeing Co., 0.95%, 5/15/18 United Technologies Corp., Floating Rate Note, 6/1/15 $ Industrial Conglomerates - 0.1% Tyco Electronics Group SA, 1.6%, 2/3/15 $ Construction & Farm Machinery & Heavy Trucks - 0.5% John Deere Capital Corp., 1.05%, 10/11/16 $ John Deere Capital Corp., 1.05%, 12/15/16 John Deere Capital Corp., 2.95%, 3/9/15 John Deere Capital Corp., Floating Rate Note, 10/11/16 $ Trading Companies & Distributors - 0.3% Aircastle, Ltd., 6.75%, 4/15/17 $ GATX Corp., 1.25%, 3/4/17 $ Total Capital Goods $ Transportation - 0.1% Trucking - 0.1% Ryder System, Inc., 3.15%, 3/2/15 $ Total Transportation $ Automobiles & Components - 2.0% Auto Parts & Equipment - 0.1% Johnson Controls, Inc., 1.4%, 11/2/17 $ Automobile Manufacturers - 1.9% Daimler Finance North America LLC, 1.45%, 8/1/16 (144A) $ Daimler Finance North America LLC, 1.65%, 4/10/15 (144A) Daimler Finance North America LLC, Floating Rate Note, 3/10/17 (144A) Daimler Finance North America LLC, Floating Rate Note, 8/1/17 (144A) Ford Motor Credit Co LLC, 1.7%, 5/9/16 Ford Motor Credit Co LLC, 1.724%, 12/6/17 Ford Motor Credit Co LLC, Floating Rate Note, 9/8/17 Ford Motor Credit Co. LLC, 2.375%, 1/16/18 Ford Motor Credit Co. LLC, 2.75%, 5/15/15 Ford Motor Credit Co. LLC, 2.875%, 10/1/18 Ford Motor Credit Co. LLC, 3.875%, 1/15/15 Hyundai Motor Manufacturing Czech s.r.o., 4.5%, 4/15/15 (144A) Nissan Motor Acceptance Corp., 2.65%, 9/26/18 (144A) Nissan Motor Acceptance Corp., 4.5%, 1/30/15 (144A) Nissan Motor Acceptance Corp., Floating Rate Note, 3/3/17 (144A) Toyota Motor Credit Corp., 1.125%, 5/16/17 Volkswagen Group of America Finance LLC, Floating Rate Note, 5/23/16 (144A) Volkswagen International Finance NV, 1.125%, 11/18/16 (144A) Volkswagen International Finance NV, 1.15%, 11/20/15 (144A) Volkswagen International Finance NV, 1.6%, 11/20/17 (144A) $ Total Automobiles & Components $ Consumer Services - 0.1% Restaurants - 0.1% Starbucks Corp., 0.875%, 12/5/16 $ Total Consumer Services $ Media - 0.3% Broadcasting - 0.1% Discovery Communications LLC, 3.7%, 6/1/15 $ Movies & Entertainment - 0.1% Viacom, Inc., 2.5%, 9/1/18 $ Publishing - 0.1% Thomson Reuters Corp., 0.875%, 5/23/16 $ Thomson Reuters Corp., 1.3%, 2/23/17 $ Total Media $ Food & Staples Retailing - 0.4% Drug Retail - 0.3% Walgreen Co., 1.0%, 3/13/15 $ Walgreen Co., 1.8%, 9/15/17 $ Hypermarkets & Super Centers - 0.1% Costco Wholesale Corp., 1.125%, 12/15/17 $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 0.5% Brewers - 0.2% Anheuser-Busch Companies LLC, 5.0%, 1/15/15 $ Anheuser-Busch InBev Finance, Inc., Floating Rate Note, 1/27/17 Anheuser-Busch InBev Worldwide, Inc., 4.125%, 1/15/15 SABMiller Holdings, Inc., 1.85%, 1/15/15 (144A) $ Soft Drinks - 0.0%† Coca-Cola Enterprises, Inc., 2.125%, 9/15/15 $ Packaged Foods & Meats - 0.3% General Mills, Inc., 0.875%, 1/29/16 $ General Mills, Inc., Floating Rate Note, 1/28/16 Wm Wrigley Jr Co., 2.0%, 10/20/17 (144A) $ Tobacco - 0.0%† Altria Group, Inc., 4.125%, 9/11/15 $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.1% Household Products - 0.1% Reckitt Benckiser Treasury Services Plc, 2.125%, 9/21/18 (144A) $ Total Household & Personal Products $ Health Care Equipment & Services - 1.1% Health Care Equipment - 0.5% Baxter International, Inc., 0.95%, 6/1/16 $ Baxter International, Inc., 4.625%, 3/15/15 Boston Scientific Corp., 2.65%, 10/1/18 CareFusion Corp., 1.45%, 5/15/17 Covidien International Finance SA, 1.35%, 5/29/15 St. Jude Medical, Inc., 2.5%, 1/15/16 $ Health Care Distributors - 0.1% Cardinal Health, Inc., 4.0%, 6/15/15 $ McKesson Corp., Floating Rate Note, 9/10/15 $ Health Care Services - 0.4% Express Scripts Holding Co., 2.1%, 2/12/15 $ Express Scripts Holding Co., 2.25%, 6/15/19 Express Scripts Holding Co., 3.125%, 5/15/16 $ Managed Health Care - 0.1% UnitedHealth Group, Inc., 1.875%, 11/15/16 $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 0.5% Biotechnology - 0.1% Amgen, Inc., 2.5%, 11/15/16 $ Pharmaceuticals - 0.3% Bayer US Finance LLC, 1.5%, 10/6/17 (144A) $ Pfizer, Inc., Floating Rate Note, 5/15/17 Zoetis, Inc., 1.15%, 2/1/16 $ Life Sciences Tools & Services - 0.1% Thermo Fisher Scientific, Inc., 2.4%, 2/1/19 $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 7.9% Diversified Banks - 4.9% Abbey National Treasury Services Plc London, Floating Rate Note, 9/29/17 $ ABN AMRO Bank NV, 1.375%, 1/22/16 (144A) ABN AMRO Bank NV, Floating Rate Note, 10/28/16 (144A) ANZ New Zealand Int'l, Ltd. London, 1.125%, 3/24/16 (144A) Bank of America Corp., 1.25%, 1/11/16 Bank of America Corp., 1.35%, 11/21/16 Bank of America Corp., 3.7%, 9/1/15 Bank of America Corp., 4.5%, 4/1/15 Bank of America Corp., Floating Rate Note, 3/22/16 Bank of America Corp., Floating Rate Note, 8/25/17 Bank of Montreal, 0.8%, 11/6/15 Barclays Bank Plc, Floating Rate Note, 2/17/17 BPCE SA, Floating Rate Note, 4/25/16 Citigroup, Inc., 1.3%, 4/1/16 Commonwealth Bank of Australia, Floating Rate Note, 3/13/17 (144A) Commonwealth Bank of Australia, Floating Rate Note, 9/18/15 (144A) Commonwealth Bank of Australia, Floating Rate Note, 9/8/17 (144A) Cooperatieve Centrale Raiffeisen-Boerenleenbank BA New York, Floating Rate Note, 3/18/16 Export-Import Bank of Korea, 1.25%, 11/20/15 HSBC Bank Middle East, Ltd., 3.0%, 10/21/15 HSBC Bank Plc, 3.5%, 6/28/15 (144A) HSBC USA, Inc., 2.375%, 2/13/15 HSBC USA, Inc., Floating Rate Note, 6/23/17 Intesa Sanpaolo S.p.A., 3.125%, 1/15/16 Intesa Sanpaolo S.p.A., 3.625%, 8/12/15 (144A) JPMorgan Chase & Co., 1.1%, 10/15/15 JPMorgan Chase & Co., 1.875%, 3/20/15 JPMorgan Chase & Co., 3.4%, 6/24/15 JPMorgan Chase & Co., Floating Rate Note, 2/25/21 Nordea Bank AB, Floating Rate Note, 5/13/16 (144A) Royal Bank of Canada, 1.45%, 9/9/16 Royal Bank of Canada, Floating Rate Note, 1/23/17 Royal Bank of Canada, Floating Rate Note, 6/16/17 Standard Chartered Plc, 3.85%, 4/27/15 (144A) Sumitomo Mitsui Banking Corp., Floating Rate Note, 1/10/17 Sumitomo Mitsui Banking Corp., Floating Rate Note, 7/19/16 Sumitomo Mitsui Trust Bank, Ltd., Floating Rate Note, 9/16/16 (144A) Svenska Handelsbanken AB, Floating Rate Note, 9/23/16 Svenska Handelsbanken New York NY, Floating Rate Note, 1/16/15 The Bank of Nova Scotia, 1.1%, 12/13/16 The Bank of Nova Scotia, 1.375%, 7/15/16 The Bank of Nova Scotia, 1.45%, 4/25/18 The Bank of Tokyo-Mitsubishi UFJ, Ltd., 1.55%, 9/9/16 (144A) The Bank of Tokyo-Mitsubishi UFJ, Ltd., Floating Rate Note, 3/10/17 (144A) The Bank of Tokyo-Mitsubishi UFJ, Ltd., Floating Rate Note, 9/8/17 (144A) The Huntington National Bank, 1.3%, 11/20/16 The Huntington National Bank, Floating Rate Note, 4/24/17 The Korea Development Bank, Floating Rate Note, 1/22/17 The Toronto-Dominion Bank, 1.4%, 4/30/18 The Toronto-Dominion Bank, Floating Rate Note, 5/2/17 The Toronto-Dominion Bank, Floating Rate Note, 9/9/16 US Bancorp, 2.45%, 7/27/15 Wells Fargo & Co., 1.25%, 7/20/16 Wells Fargo & Co., 1.5%, 7/1/15 Wells Fargo & Co., Floating Rate Note, 4/23/18 Westpac Banking Corp., 4.2%, 2/27/15 Westpac Banking Corp., Floating Rate Note, 5/19/17 $ Regional Banks - 3.0% BB&T Corp., 1.6%, 8/15/17 $ Branch Banking & Trust Co., 1.35%, 10/1/17 Branch Banking & Trust Co., 2.3%, 10/15/18 Branch Banking & Trust Co., Floating Rate Note, 5/23/17 Branch Banking & Trust Co., Floating Rate Note, 9/13/16 Capital One NA, Floating Rate Note, 3/22/16 Fifth Third Bancorp, Floating Rate Note, 12/20/16 Fifth Third Bank Cincinnati Ohio, 1.15%, 11/18/16 Fifth Third Bank Cincinnati Ohio, 4.75%, 2/1/15 Fifth Third Bank Cincinnati Ohio, Floating Rate Note, 2/26/16 KeyBank NA Cleveland Ohio, 1.1%, 11/25/16 KeyBank NA Cleveland Ohio, 1.65%, 2/1/18 KeyCorp, 3.75%, 8/13/15 Manufacturers & Traders Trust Co., Floating Rate Note, 1/30/17 Manufacturers & Traders Trust Co., Floating Rate Note, 7/25/17 MUFG Union Bank NA, 2.625%, 9/26/18 MUFG Union Bank NA, Floating Rate Note, 9/26/16 National City Bank Cleveland Ohio, Floating Rate Note, 12/15/16 Nordea Bank Finland Plc New York, Floating Rate Note, 6/13/16 PNC Bank NA, 1.125%, 1/27/17 PNC Bank NA, 1.3%, 10/3/16 PNC Bank NA, Floating Rate Note, 1/28/16 PNC Bank NA, Floating Rate Note, 4/29/16 PNC Bank NA, Floating Rate Note, 8/1/17 SunTrust Bank, 1.35%, 2/15/17 SunTrust Bank, Floating Rate Note, 2/15/17 SunTrust Bank, Floating Rate Note, 4/1/15 SunTrust Banks, Inc., 3.5%, 1/20/17 The PNC Financial Services Group, Inc., Floating Rate Note (Perpetual) The Toronto-Dominion Bank, Floating Rate Note, 7/2/19 Wachovia Corp., Floating Rate Note, 6/15/17 Wells Fargo & Co., Floating Rate Note, 6/26/15 Wells Fargo Bank NA, Floating Rate Note, 5/16/16 $ Total Banks $ Diversified Financials - 4.8% Other Diversified Financial Services - 0.9% Bank of America NA, 1.25%, 2/14/17 $ Citigroup, Inc., Floating Rate Note, 11/15/16 Citigroup, Inc., Floating Rate Note, 4/1/16 Citigroup, Inc., Floating Rate Note, 7/25/16 General Electric Capital Corp., 1.625%, 7/2/15 General Electric Capital Corp., Floating Rate Note, 5/15/17 General Electric Capital Corp., Floating Rate Note, 7/12/16 General Electric Capital Corp., Floating Rate Note, 7/2/15 General Electric Capital Corp., Floating Rate Note, 8/1/17 JPMorgan Chase & Co., Floating Rate Note, 2/15/17 JPMorgan Chase & Co., Floating Rate Note, 2/26/16 $ Multi-Sector Holdings - 0.3% Berkshire Hathaway Finance Corp., Floating Rate Note, 1/10/17 $ Berkshire Hathaway Finance Corp., Floating Rate Note, 8/14/17 $ Specialized Finance - 0.1% Harley-Davidson Financial Services, Inc., 3.875%, 3/15/16 (144A) $ National Rural Utilities Cooperative Finance Corp., Floating Rate Note, 11/23/16 NYSE Euronext, 2.0%, 10/5/17 $ Consumer Finance - 2.0% American Express Credit Corp., 1.3%, 7/29/16 $ American Express Credit Corp., 1.75%, 6/12/15 American Express Credit Corp., Floating Rate Note, 6/12/15 American Express Credit Corp., Floating Rate Note, 9/22/17 American Honda Finance Corp., 1.125%, 10/7/16 American Honda Finance Corp., 1.2%, 7/14/17 American Honda Finance Corp., Floating Rate Note, 5/26/16 (144A) Capital One Financial Corp., 1.0%, 11/6/15 Capital One Financial Corp., 2.15%, 3/23/15 Caterpillar Financial Services Corp., 1.0%, 11/25/16 Caterpillar Financial Services Corp., 1.35%, 9/6/16 Hyundai Capital America, 1.875%, 8/9/16 (144A) Hyundai Capital America, 3.75%, 4/6/16 (144A) PACCAR Financial Corp., Floating Rate Note, 6/6/17 Toyota Motor Credit Corp., 0.75%, 3/3/17 (Step) $ Asset Management & Custody Banks - 0.4% Franklin Resources, Inc., 3.125%, 5/20/15 $ The Bank of New York Mellon Corp., 1.969%, 6/20/17 (Step) The Bank of New York Mellon Corp., 2.95%, 6/18/15 The Bank of New York Mellon Corp., 3.1%, 1/15/15 The Bank of New York Mellon Corp., Floating Rate Note, 10/23/15 $ Investment Banking & Brokerage - 1.1% Morgan Stanley, Floating Rate Note, 11/9/18 $ Morgan Stanley, Floating Rate Note, 2/25/16 Morgan Stanley, Floating Rate Note, 6/6/16 North American Development Bank, 2.3%, 10/10/18 Raymond James Financial, Inc., 4.25%, 4/15/16 TD Ameritrade Holding Corp., 4.15%, 12/1/14 The Bear Stearns Companies LLC, Floating Rate Note, 11/21/16 The Charles Schwab Corp., 0.85%, 12/4/15 The Goldman Sachs Group, Inc., 3.7%, 8/1/15 The Goldman Sachs Group, Inc., Floating Rate Note, 1/12/15 The Goldman Sachs Group, Inc., Floating Rate Note, 3/22/16 $ Total Diversified Financials $ Insurance - 6.0% Life & Health Insurance - 0.5% Aflac, Inc., 3.45%, 8/15/15 $ Lincoln National Corp., 4.3%, 6/15/15 Pricoa Global Funding I, Floating Rate Note, 6/24/16 (144A) Principal Life Global Funding II, 1.2%, 5/19/17 (144A) Principal Life Global Funding II, Floating Rate Note, 5/27/16 (144A) Prudential Covered Trust 2012-1, 2.997%, 9/30/15 (144A) Prudential Financial, Inc., 3.875%, 1/14/15 Prudential Financial, Inc., 6.2%, 1/15/15 $ Multi-line Insurance - 0.6% Assurant, Inc., 2.5%, 3/15/18 $ Metropolitan Life Global Funding I, Floating Rate Note, 7/15/16 (144A) Metropolitan Life Insurance Co., 7.7%, 11/1/15 (144A) New York Life Global Funding, 1.125%, 3/1/17 (144A) New York Life Global Funding, Floating Rate Note, 10/29/15 (144A) New York Life Global Funding, Floating Rate Note, 5/23/16 (144A) $ Property & Casualty Insurance - 0.1% CNA Financial Corp., 5.85%, 12/15/14 $ $ Reinsurance - 4.8% Alamo Re, Ltd., Floating Rate Note, 6/7/17 (Cat Bond) (144A) $ Altair Re, Floating Rate Note, 6/30/16 (Cat Bond) Arlington Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 8/1/15 Armor Re, Ltd., Floating Rate Note, 12/15/16 (Cat Bond) (144A) Atlas IX Capital, Ltd., Floating Rate Note, 1/17/19 (Cat Bond) (144A) Atlas Reinsurance VII, Ltd., Floating Rate Note, 1/7/16 (Cat Bond) (144A) Blue Danube II, Ltd., Floating Rate Note, 5/23/18 (Cat Bond) (144A) Blue Danube, Ltd., Floating Rate Note, 4/10/15 (Cat Bond) (144A) Bosphorus Re, Ltd., Floating Rate Note, 5/3/16 (Cat Bond) (144A) Caelus Re, Ltd., Floating Rate Note, 3/7/16 (Cat Bond) (144A) Caelus Re, Ltd., Floating Rate Note, 4/7/17 (Cat Bond) (144A) Citrus Re, Ltd., Floating Rate Note, 4/18/17 (Cat Bond) (144A) Citrus Re, Ltd., Floating Rate Note, 4/24/17 (Cat Bond) (144A) Combine Re, Ltd., Floating Rate Note, 1/7/15 (Cat Bond) (144A) Combine Re, Ltd., Floating Rate Note, 1/7/15 (Cat Bond) (144A) Compass Re, Ltd., Floating Rate Note, 1/8/15 (Cat Bond) (144A) Dartmouth Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 12/31/14 East Lane Re VI, Ltd., Floating Rate Note, 3/14/18 (Cat Bond) (144A) East Lane Re, Ltd., Floating Rate Note, 3/13/15 (Cat Bond) (144A) Foundation Re III, Ltd., Floating Rate Note, 2/25/15 (Cat Bond) (144A) Galileo Re, Ltd., Floating Rate Note, 1/9/19 (Cat Bond) (144A) Gator Re, Ltd., Floating Rate Note, 1/9/17 (Cat Bond) (144A) Gloucester Segregated Account (Kane SAC Ltd,), Variable Rate Notes, 6/12/15 Golden State Re II, Ltd., Floating Rate Note, 1/8/19 (Cat Bond) (144A) Ibis Re II, Ltd., Floating Rate Note, 2/5/15 (Cat Bond) (144A) Ibis Re II, Ltd., Floating Rate Note, 6/28/16 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 11/19/19 (Cat Bond) (144A) Kizuna II Re, Ltd., Floating Rate Note, 4/6/18 (Cat Bond) (144A) Loma Reinsurance, Ltd. Bermuda, Floating Rate Note, 1/8/18 (Cat Bond) (144A) Longpoint Re, Ltd. III, Floating Rate Note, 5/18/16 (Cat Bond) (144A) Longpoint Re, Ltd., Floating Rate Note, 6/12/15 (Cat Bond) (144A) Merna Re V, Ltd., Floating Rate Note, 4/7/17 (Cat Bond) (144A) Mythen Re, Ltd., Floating Rate Note, 5/7/15 (Cat Bond) (144A) Mythen Re, Ltd., Floating Rate Note, 5/7/15 (Cat Bond) (144A) Mythen Re, Ltd., Series 2012-2 Class A, Floating Rate Note, 1/5/17 (Cat Bond) (144A) Mythen Re, Ltd., Series 2013-1 Class B, Floating Rate Note, 7/9/15 (Cat Bond) (144A) Northshore Re, Ltd., Floating Rate Note, 7/5/16 (Cat Bond) (144A) Queen City Re, Floating Rate Note, 1/6/19 (Cat Bond) (144A) Queen Street IV Capital, Ltd., Floating Rate Note, 4/9/15 (Cat Bond) (144A) Queen Street V Re, Ltd., Floating Rate Note, 4/9/15 (Cat Bond) (144A) Queen Street VII Re, Ltd., Floating Rate Note, 4/8/16 (Cat Bond) (144A) Queen Street VIII Re, Ltd., Floating Rate Note, 6/8/16 (Cat Bond) (144A) Residential Reinsurance 2011, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Residential Reinsurance 2011, Ltd., Floating Rate Note, 6/6/15 (Cat Bond) (144A) Residential Reinsurance 2011, Ltd., Floating Rate Note, 6/6/17 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 6/6/16 (Cat Bond) (144A) Residential Reinsurance 2013, Ltd., Floating Rate Note, 6/6/17 (Cat Bond) (144A) Residential Reinsurance 2014, Ltd., Floating Rate Note, 6/6/18 (Cat Bond) (144A) Riverfront Re, Ltd., Floating Rate Note, 1/6/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 5/5/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 5/5/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 6/7/17 (Cat Bond) (144A) Sector Re V, Ltd., 3/1/18 (Cat Bond) (144A) (d) Sector Re V, Ltd., 3/30/19 (Cat Bond) (144A) (d) Silverton Re, Ltd., 9/16/16 (Cat Bond) (144A) (d) Sirius International Group, Ltd., 6.375%, 3/20/17 (144A) Tar Heel Re, Ltd., Floating Rate Note, 5/9/16 (Cat Bond) (144A) Tradewynd Re, Ltd., Floating Rate Note, 1/8/15 (Cat Bond) (144A) Vita Capital IV, Ltd., Floating Rate Note, 1/15/16 (Cat Bond) (144A) Vita Capital V, Ltd., Floating Rate Note, 1/15/17 (Cat Bond) (144A) Vita Capital V, Ltd., Floating Rate Note, 1/15/17 (Cat Bond) (144A) Vitality Re IV, Ltd., Floating Rate Note, 1/9/17 (Cat Bond) (144A) Vitality Re V, Ltd., Floating Rate Note, 1/7/19 (Cat Bond) (144A) $ Total Insurance $ Real Estate - 0.4% Diversified REITs - 0.1% Digital Realty Trust LP, 4.5%, 7/15/15 $ Office REITs - 0.1% Mack-Cali Realty LP, 5.125%, 1/15/15 $ Office REITs - 0.1% Health Care Real Estate Investment Trust, Inc., 2.25%, 3/15/18 $ Senior Housing Properties Trust, 4.3%, 1/15/16 $ Specialized REITs - 0.1% Ventas Realty LP, 3.125%, 11/30/15 $ Total Real Estate $ Software & Services - 0.2% Systems Software - 0.2% Oracle Corp., 2.25%, 10/8/19 $ Oracle Corp., 2.375%, 1/15/19 Oracle Corp., Floating Rate Note, 7/7/17 $ Total Software & Services $ Technology Hardware & Equipment - 0.0%† Computer Storage & Peripherals - 0.0%† Apple, Inc., Floating Rate Note, 5/3/16 $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 0.3% Semiconductors - 0.3% Altera Corp., 2.5%, 11/15/18 $ Intel Corp., 1.35%, 12/15/17 Micron Semiconductor Asia Pte, Ltd., 1.258%, 1/15/19 Texas Instruments, Inc., 0.875%, 3/12/17 $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.0% Integrated Telecommunication Services - 0.6% British Telecommunications Plc, 2.0%, 6/22/15 $ GTP Acquisition Partners I LLC, 4.347%, 6/15/41 (144A) Ooredoo International Finance, Ltd., 3.375%, 10/14/16 (144A) Telefonica Emisiones SAU, 3.992%, 2/16/16 Verizon Communications, Inc., 0.7%, 11/2/15 Verizon Communications, Inc., Floating Rate Note, 9/15/16 $ Wireless Telecommunication Services - 0.4% America Movil SAB de CV, Floating Rate Note, 9/12/16 $ Crown Castle Towers LLC, 3.214%, 8/15/15 (144A) Vodafone Group Plc, Floating Rate Note, 2/19/16 WCP Wireless Site Funding, 6.829%, 11/15/15 (144A) $ Total Telecommunication Services $ Utilities - 1.0% Electric Utilities - 0.9% American Electric Power Co., Inc., 1.65%, 12/15/17 $ Commonwealth Edison Co., 1.95%, 9/1/16 Dubai Electricity & Water Authority, 8.5%, 4/22/15 (144A) Duke Energy Carolinas LLC, 1.75%, 12/15/16 Duke Energy Florida, Inc., 0.65%, 11/15/15 Duke Energy Indiana, Inc., Floating Rate Note, 7/11/16 Duke Energy Progress, Inc., Floating Rate Note, 3/6/17 Electricite de France SA, Floating Rate Note, 1/20/17 (144A) Georgia Power Co., Floating Rate Note, 3/15/16 Georgia Power Co., Floating Rate Note, 8/15/16 NSTAR Electric Co., Floating Rate Note, 5/17/16 $ Independent Power Producers & Energy Traders - 0.1% PSEG Power LLC, 2.75%, 9/15/16 $ Total Utilities $ Government - 0.1% Government - 0.1% Banco Nacional de Desenvolvimento Economico e Social, 3.375%, 9/26/16 (144A) $ Total Government $ TOTAL CORPORATE BONDS (Cost $224,737,076) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 5.8% Fannie Mae, 2.0%, 11/1/23 $ Fannie Mae, 2.5%, 3/1/28 Fannie Mae, 2.5%, 6/1/23 Fannie Mae, 3.0%, 10/1/27 Fannie Mae, 3.0%, 11/1/27 Fannie Mae, 4.0%, 12/1/19 Fannie Mae, 4.5%, 1/1/41 Fannie Mae, 4.5%, 5/1/39 Fannie Mae, 4.5%, 5/1/39 Fannie Mae, 5.0%, 10/1/41 Fannie Mae, 5.0%, 11/1/20 Fannie Mae, 5.0%, 7/1/15 Fannie Mae, 5.5%, 12/1/35 Fannie Mae, 5.5%, 8/1/37 Fannie Mae, 6.0%, 10/1/22 Fannie Mae, 6.0%, 2/1/34 Fannie Mae, 6.0%, 4/1/38 Fannie Mae, 6.5%, 4/1/29 Fannie Mae, 6.5%, 6/1/16 Fannie Mae, 6.5%, 7/1/32 Fannie Mae, 6.5%, 8/1/17 Fannie Mae, 7.0%, 1/1/36 Fannie Mae, 7.0%, 10/1/19 Fannie Mae, 7.0%, 7/1/17 Fannie Mae, Floating Rate Note, 1/1/25 Fannie Mae, Floating Rate Note, 10/1/29 Fannie Mae, Floating Rate Note, 10/1/29 Fannie Mae, Floating Rate Note, 10/1/36 Fannie Mae, Floating Rate Note, 11/1/24 Fannie Mae, Floating Rate Note, 11/1/25 Fannie Mae, Floating Rate Note, 11/1/40 Fannie Mae, Floating Rate Note, 12/1/28 Fannie Mae, Floating Rate Note, 12/1/36 Fannie Mae, Floating Rate Note, 2/1/27 Fannie Mae, Floating Rate Note, 2/1/33 Fannie Mae, Floating Rate Note, 4/1/28 Fannie Mae, Floating Rate Note, 4/1/29 Fannie Mae, Floating Rate Note, 7/1/36 Federal Home Loan Mortgage Corp., 2.5%, 10/1/27 Federal Home Loan Mortgage Corp., 4.0%, 5/1/24 Federal Home Loan Mortgage Corp., 4.5%, 7/1/19 Federal Home Loan Mortgage Corp., 4.5%, 7/1/19 Federal Home Loan Mortgage Corp., 5.0%, 12/1/39 Federal Home Loan Mortgage Corp., 5.0%, 2/1/21 Federal Home Loan Mortgage Corp., 5.5%, 8/1/23 Federal Home Loan Mortgage Corp., 6.5%, 7/1/16 Federal Home Loan Mortgage Corp., Floating Rate Note, 1/1/28 Federal Home Loan Mortgage Corp., Floating Rate Note, 10/1/31 Federal Home Loan Mortgage Corp., Floating Rate Note, 11/1/31 Federal Home Loan Mortgage Corp., Floating Rate Note, 12/1/31 Federal Home Loan Mortgage Corp., Floating Rate Note, 4/1/25 Federal Home Loan Mortgage Corp., Floating Rate Note, 4/1/29 Federal Home Loan Mortgage Corp., Floating Rate Note, 5/1/25 Federal Home Loan Mortgage Corp., Floating Rate Note, 7/1/18 Federal Home Loan Mortgage Corp., Floating Rate Note, 8/1/31 Federal Home Loan Mortgage Corp., Floating Rate Note, 8/1/31 Federal National Mortgage Association, 0.75%, 8/16/17 (Step) Federal National Mortgage Association, 2.0%, 8/1/23 Federal National Mortgage Association, 2.5%, 9/1/22 Federal National Mortgage Association, 3.0%, 12/1/21 Federal National Mortgage Association, 4.0%, 1/1/20 Federal National Mortgage Association, 4.0%, 10/1/20 Federal National Mortgage Association, 4.0%, 3/1/21 Federal National Mortgage Association, 4.0%, 8/1/19 Government National Mortgage Association I, 5.0%, 8/15/19 Government National Mortgage Association I, 6.0%, 11/15/36 Government National Mortgage Association I, 6.0%, 12/15/31 Government National Mortgage Association I, 6.0%, 3/15/17 Government National Mortgage Association I, 6.5%, 10/15/37 Government National Mortgage Association I, 6.5%, 5/15/31 Government National Mortgage Association I, 6.5%, 7/15/35 Government National Mortgage Association I, 7.5%, 10/15/36 Government National Mortgage Association II, 6.0%, 10/20/21 Government National Mortgage Association II, 6.0%, 11/20/22 Government National Mortgage Association II, 6.0%, 4/20/22 Government National Mortgage Association II, 6.0%, 8/20/19 U.S. Treasury Notes, 1.5%, 8/31/18 U.S. Treasury Notes, 1.75%, 5/31/16 TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $43,003,922) $ MUNICIPAL BONDS - 0.6% Municipal Airport - 0.1% Massachusetts Port Authority, 5.0%, 7/1/16 $ Municipal General - 0.4% City of Pittsburgh Pennsylvania, 0.87%, 9/1/16 $ JobsOhio Beverage System, 0.872%, 1/1/15 Massachusetts Development Finance Agency, Floating Rate Note, 2/15/36 South Carolina State Public Service Authority, Floating Rate Note, 6/1/15 South Carolina State Public Service Authority, Floating Rate Note, 6/1/15 State of Ohio, 3.0%, 6/15/15 Texas Municipal Gas Acquisition & Supply Corp III, 5.0%, 12/15/15 $ Higher Municipal Education - 0.1% University of California, 0.966%, 5/15/17 $ TOTAL MUNICIPAL BONDS (Cost $4,185,135) $ SENIOR FLOATING RATE LOAN INTERESTS - 5.7%** Energy - 0.4% Oil & Gas Equipment & Services - 0.2% 77 Energy, Tranche B Loan (First Lien), 6/17/21 $ Fieldwood Energy LLC, Closing Date Loan, 9/25/18 $ Integrated Oil & Gas - 0.1% Seadrill Operating LP, Initial Term Loan, 2/14/21 $ Oil & Gas Exploration & Production - 0.1% TPF II Power, LLC, Term Loan, 10/2/21 $ Coal & Consumable Fuels - 0.0%† Foresight Energy LLC, Term Loan, 8/21/20 $ Total Energy $ Materials - 0.4% Commodity Chemicals - 0.1% Eco Services Operations, Initial Term Loan, 10/8/21 $ Specialty Chemicals - 0.2% Huntsman International LLC, 2014-1 Incremental Term Loan, 9/30/21 $ MacDermid, Inc., Tranche B Term Loan (First Lien), 6/7/20 WR Grace & Co-Conn, Delayed Draw Term Loan, 1/23/21 WR Grace & Co-Conn, U.S. Term Loan, 1/23/21 $ Construction Materials - 0.0%† CeramTec Service GmbH, Initial Dollar Term B-1 Loan, 8/30/20 $ Metal & Glass Containers - 0.1% BWay Intermediate, Initial Term Loan, 8/14/20 $ Crown Americas LLC, Term Loan B, 10/22/21 $ Diversified Metals & Mining - 0.0%† Fortescue Metals Group Ltd., Bank Loan, 6/30/19 $ Steel - 0.0%† TMS International Corp., Term B Loan, 10/2/20 $ Total Materials $ Capital Goods - 0.6% Aerospace & Defense - 0.2% Alliant Techsystems, Inc., Term B Loan, 10/22/20 $ Spirit AeroSystems, Inc., Term Loan B, 9/30/20 Wesco Aircraft Hardare Corp., Tranche B Term Loan (First Lien), 2/24/21 $ Building Products - 0.0%† Norcraft Cos. Inc., Initial Loan, 11/12/20 $ Construction & Engineering - 0.1% Aecom Technology, Term Loan B, 10/15/21 $ International Equipment Solutions LLC, Initial Loan, 8/16/19 $ Electrical Components & Equipment - 0.0%† Southwire Co., Term Loan, 1/31/21 $ Industrial Conglomerates - 0.1% CeramTec Acquisition Corp., Initial Dollar Term B-2 Loan, 8/30/20 $ CeramTec GmbH, Dollar Term B-3 Loan, 8/30/20 Milacron LLC, Term Loan, 3/12/20 $ Construction & Farm Machinery & Heavy Trucks - 0.1% Navistar, Inc., Tranche B Term Loan, 8/17/17 $ Terex Corp., U.S. Term Loan, 8/13/21 $ Industrial Machinery - 0.1% NN, Inc., Term Loan, 8/27/21 $ Schaeffler AG, Facility B-USD, 5/15/20 $ Trading Companies & Distributors - 0.0%† WESCO Distribution, Inc., Tranche B-1 Loan, 12/12/19 $ Total Capital Goods $ Commercial Services & Supplies - 0.2% Environmental & Facilities Services - 0.1% Granite Acquisition, Inc., Term B Loan, 10/15/21 $ Granite Acquisition, Inc., Term C Loan, 10/15/21 $ Security & Alarm Services - 0.1% Garda World Security Corp., Term B Delayed Draw Loan, 11/8/20 $ Garda World Security Corp., Term B Loan, 11/1/20 $ Human Resource & Employment Services - 0.0%† On Assignment, Inc., Initial Term B Loan, 5/15/20 $ Total Commercial Services & Supplies $ Transportation - 0.2% Airlines - 0.1% American Airlines, Inc., Class B Term, 10/10/21 $ Delta Air Lines, Inc., 2014 Term B-1 Loan, 10/18/18 $ Marine - 0.1% Navios Maritime Partners LP, Term Loan, 6/27/18 $ Total Transportation $ Automobiles & Components - 0.3% Auto Parts & Equipment - 0.2% BBB Industries US, Initial Term Loan,10/15/21 $ MPG Holdco I, Inc., Initial Term Loan, 10/20/21 TI Group Automotive Systems LLC, Term Loan Facility, 7/1/21 $ Automobile Manufacturers - 0.1% Chrysler Group LLC, Term Loan B, 5/24/17 $ Crown Group llc, Term Loan (First Lien), 9/30/20 $ Total Automobiles & Components $ Consumer Durables & Apparel - 0.1% Housewares & Specialties - 0.0%† Jarden Corp., Tranche B1 Term Loan, 9/30/20 $ Apparel, Accessories & Luxury Goods - 0.1% PVH Corp., Tranche B Term Loan, 12/19/19 $ Total Consumer Durables & Apparel $ Consumer Services - 0.4% Casinos & Gaming - 0.2% Las Vegas Sands LLC, Tranche B-2 Term Loan (First Lien), 12/19/20 $ MGM Resorts International, Term B Loan, 12/20/19 Scientific Games, Initial Term B-2, 10/1/21 $ Hotels, Resorts & Cruise Lines - 0.0%† Hilton Worldwide Finance LLC, Initial Term Loan, 9/23/20 $ Restaurants - 0.1% Burger King Worldwide, Inc., Term Loan B, 9/24/21 $ Education Services - 0.1% Bright Horizons Family Solutions, Inc., Term B Loan, 1/14/20 $ Total Consumer Services $ Media - 0.7% Broadcasting - 0.3% Gray Television, Inc., Term Loan (First Lien), 6/10/21 $ Quebecor Media, Inc., Facility B-1 Tranche, 8/17/20 Sinclair Television Group, Inc., New Tranche B Term Loan, 4/19/20 Tribune Co., Tranche B Term Loan (First Lien), 11/20/20 $ Cable & Satellite - 0.3% Charter Communications Operating LLC, Term G Loan, 9/10/21 $ Mediacom Illinois LLC, Tranche F Term Loan, 3/31/18 Ziggo BV, (USD) Tranche B-3 Term Loan, 1/15/22 Ziggo BV, Tranche B-1 Term Loan (First Lien), 1/15/22 Ziggo BV, Tranche B-2 Term Loan (First Lien), 1/15/22 $ Movies & Entertainment - 0.1% AMC Entertainment, Inc., Initial Term Loan, 4/30/20 $ Cinedigm Digital Funding I LLC, Term Loan, 2/28/18 Live Nation Entertainment, Inc., Term B-1 Loan, 8/17/20 $ Total Media $ Retailing - 0.1% Computer & Electronics Retail - 0.0%† Rent-A-Center, Inc., Term Loan (2014), 2/6/21 $ Automotive Retail - 0.1% Chrysler Group LLC, Tranche B Term Loan, 12/29/18 $ Total Retailing $ Food & Staples Retailing - 0.1% Food Retail - 0.1% Albertsons LLC, Term B-2 Loan, 3/21/19 $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 0.2% Agricultural Products - 0.2% Arysta Lifescience SPC LLC, Initial Term Loan (First Lien), 5/29/20 $ Darling International, Inc., Term B USD Loan, 12/19/20 $ Other Diversified Financial Services - 0.0%† JBS USA LLC, Incremental Term Loan, 9/18/20 $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.2% Household Products - 0.0%† Polarpak, Inc., USD Term Loan (Canadian Borrower Portion), 6/7/20 $ Polarpak, Inc., USD Term Loan (U.S. Borrower Portion), 6/7/20 $ Personal Products - 0.2% Party City Holdings, Inc., 2014 Replacement Term Loan, 7/27/19 $ Prestige Brands, Inc., Term B-2 Loan, 8/18/21 $ Total Household & Personal Products $ Health Care Equipment & Services - 0.4% Health Care Equipment - 0.1% Hologic, Inc., Refinancing Tranche B Term Loan, 8/1/19 $ Health Care Supplies - 0.0%† Halyard Health, Inc., Term Loan, 11/1/21 $ Health Care Services - 0.2% Fresenius US Finance I, Inc., Tranche B Term Loan, 8/7/19 $ Gentiva Health Services, Inc., Initial Term B Loan, 10/10/19 US Renal Care, Inc., Tranche B-2 Term Loan (First Lien), 7/3/19 $ Health Care Facilities - 0.1% CHS, 2017 Term E Loan, 1/25/17 $ CHS, 2021 Term D Loan, 1/27/21 Steward Health Care System LLC, Term Loan, 4/10/20 $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 0.2% Pharmaceuticals - 0.2% Endo Luxembourg Finance I Company Sarl, Tranche B Term Loan (First Lien), 11/5/20 $ Mallinckrodt International Finance SA, Initial Term B Loan, 3/6/21 Par Pharmaceutical Companies, Inc., Term B-2 Loan, 9/28/19 $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Diversified Financials - 0.2% Other Diversified Financial Services - 0.1% Delos Finance SARL, Tranche B Term Loan, 2/27/21 $ Fly Funding II Sarl, Term Loan, 8/9/18 $ Specialized Finance - 0.1% SBA Senior Finance II LLC, Incremental Tranche B-1 Term Loan, 3/31/21 $ Investment Banking & Brokerage - 0.0%† LPL Holdings, Inc., 2013 Incremental Tranche B Term Loan, 3/29/19 $ Total Diversified Financials $ Insurance - 0.1% Property & Casualty Insurance - 0.1% Hyperion Insurance Group, Ltd., Term Loan, 10/4/19 $ Total Insurance $ Real Estate - 0.1% Mortgage REITs - 0.0%† Starwood Property Trust, Inc., Term Loan (First Lien), 4/17/20 $ Specialized REITs - 0.1% The Geo Group, Inc., Term Loan, 4/3/20 $ Total Real Estate $ Software & Services - 0.3% Internet Software & Services - 0.1% Vantiv LLC, Term B Loan, 6/12/21 $ IT Consulting & Other Services - 0.1% Evergreen Skills Lux Sarl, Initial Term Loan (First Lien), 4/23/21 $ SunGard Data Systems, Inc., Tranche C Term Loan, 2/28/17 $ Application Software - 0.0%† Verint Systems, Inc., Tranche B-2 Term Loan (First Lien), 9/6/19 $ Home Entertainment Software - 0.1% Activision Blizzard, Inc., Term Loan, 7/26/20 $ Micro Focus International, Term Loan B, 10/7/21 $ Total Software & Services $ Technology Hardware & Equipment - 0.1% Communications Equipment - 0.0%† Ciena Corp., Term Loan, 7/15/19 $ Electronic Equipment Manufacturers - 0.1% Zebra Technologies, Term Loan B, 9/30/21 $ Electronic Components - 0.0%† Belden Finance 2013 LP, Initial Term Loan, 9/9/20 $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 0.1% Semiconductor Equipment - 0.1% Sensata Technologies B.V., Third Amendment,10/8/21 $ Semiconductors - 0.0%† Avago Technologies Ltd., Tranche B Term Loan (First Lien), 4/16/21 $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.0%† Integrated Telecommunication Services - 0.0%† Level 3 Financing, Inc., Tranche B 2022,1/31/22 $ Total Telecommunication Services $ Utilities - 0.3% Electric Utilities - 0.3% Atlantic Power LP, Term Loan, 2/20/21 $ Calpine Construction Finance Co. LP, Term B-2 Loan, 1/3/22 $ Independent Power Producers & Energy Traders - 0.0%† NSG Holdings LLC, New Term Loan, 12/11/19 $ Total Utilities $ TOTAL SENIOR FLOATING RATE LOAN INTERESTS (Cost $42,923,699) $ TEMPORARY CASH INVESTMENTS - 0.1% Certificate of Deposit - 0.1% Skandinaviska Enskilda Banken AB New York NY, Floating Rate Note, 9/21/15 $ Repurchase Agreement - 0.7% RBC Securities, Inc., 0.10%, dated 8/29/14, repurchase price of 11/28/14, repurchase price of 5,565,000 $ plus accrued interest on 12/1/14 collateralized by the following: $716,322 Federal National Mortgage Association, 3 -4%, 11/1/25 - 7/1/44 $4,959,979 Freddie Mac Giant, 3.5- 4.5%, 11/1/18 -12/1/42 TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,317,259) $ TOTAL INVESTMENT IN SECURITIES - 98.9% (Cost $741,682,615) (a) $ OTHER ASSETS & LIABILITIES - 1.1% $ TOTAL NET ASSETS - 100.0% $ † Amount rounds to less than 0.1%. (Perpetual) Security with no stated maturity date. (Step) Step up bond issued with an initial coupon rate which converts to a higher rate at a later date. (Cat Bond) Catastrophe bond is a high-yield debt instrument that is usually insurance linked and meant to raise money in case of a catastrophe. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At November 30, 2014, the value of these securities amounted to $211,741,894 or 28.3% of total net assets. REIT Real Estate Investment Trust. Strips Separate trading of Registered interest and principal of securities. REMICS Real Estate Mortgage Investment Conduits. ** Senior floating rate loan interests in which the Fund invests generally pay interest at rates that are periodically redetermined by reference to a base lending rate plus a premium. These base lending rates are generally (i) the lending rate offered by one or more major European banks, such as LIBOR (London InterBank Offered Rate), (ii) the prime rate offered by one or more major United States banks, (iii) the certificate of deposit rate or (iv) other base lending rates used by commercial lenders. The rate shown is the coupon rate at period end. (a) At November 30, 2014, the net unrealized depreciation on investments based on cost for federal income tax purposes of $742,966,627 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. (c) Security represents the interest only portion payments on a pool of underlying mortgages or mortgage-backed securities. (d) Security issued with a zero coupon. Income is earned through accretion of discount. (e) Security is in default and is non-income producing. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) are categorized as Level 3. The following is a summary of the inputs used as ofNovember 30, 2014, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Preferred Stocks $- $- Asset Backed Securities - - Collateralized Mortgage Obligations - - Corporate Bonds Insurance Reinsurance - All Other Corporate Bonds - - U.S. Government Agency Obligations - - Municipal Bonds - - Senior Floating Rate Loan Interests - - Certificate of Deposit - - Repurchase Agreements - - Total $- Following is a reconciliation of assets using significant unobservable inputs (Level 3): Preferred Corporate Stocks Bonds Total Balance as of 8/31/14 Realized gain (loss)1 - - - Change in unrealized appreciation (depreciation)2 Purchases - - - Sales - Transfers in and out of Level 3** - - - Balance as of 11/30/14 1 Realized gain (loss) on these securities is included in the net realized gain (loss) from investments in the Statement of Operations. 2 Unrealized appreciation (depreciation) on these securities is included in the change in unrealized appreciation (depreciation) on investments in the Statement of Operations. * Transfers are calculated on the beginning of period values.During the period ended November 30, 2014, there were no transfers between Levels 1, 2 and 3. Net change in unrealized appreciation (depreciation) of investments still held as of 11/30/14 ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)), exactly as set forth below: CERTIFICATIONS I, [identify the certifying individual], certify that: 1. I have reviewed this report on Form N-Q of [identify registrant]; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrants internal control over financial reporting. Date: [Signature] [Title] Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Short Term Income Fund By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date January 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date January 29, 2015 By (Signature and Title)* /s/ Mark E. Bradley Mark E. Bradley, Treasurer and Chief Accounting and Financial Officer Date January 29, 2015 * Print the name and title of each signing officer under his or her signature.
